 



EXHIBIT 10.1

MASTER REPURCHASE AGREEMENT

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL, LLC, as buyer
(“Buyer”), and

CAPITALSOURCE SNF FUNDING LLC, as seller (“Seller”)

Dated as of August 1, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

1.   Applicability     1   2.   Definitions     1   3.   Program; Initiation of
Transactions     14   4.   Repurchase     15   5.   Price Differential     16  
6.   Margin Maintenance and Repurchase     17   7.   Income Payments     17   8.
  Security Interest     17   9.   Payment and Transfer     19   10.   Conditions
Precedent     19   11.   Program; Costs     22   12.   Servicing     23   13.  
Representations and Warranties     24   14.   Covenants     29   15.   Events of
Default     34   16.   Remedies Upon Default     36   17.   Reports     38   18.
  Repurchase Transactions     41   19.   Single Agreement     41   20.   Notices
and Other Communications     42   21.   Entire Agreement; Severability     42  
22.   Non assignability     43   23.   Set-off     43  

-i-



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

24.   Binding Effect; Governing Law; Jurisdiction     43   25.   No Waivers,
Etc.     44   26.   Intent     44   27.   Disclosure Relating to Certain Federal
Protections     45   28.   Power of Attorney     45   29.   Buyer May Act
Through Affiliates     45   30.   Indemnification; Obligations     46   31.  
Counterparts     47   32.   Confidentiality     47   33.   Recording of
Communications     47   34.   Periodic Due Diligence Review     47   35.  
Facility Fee     48   36.   Authorizations     48  

SCHEDULES

Schedule 1 – Representations and Warranties with Respect to Purchased Mortgage
Loans

Schedule 2 – Authorized Representatives

EXHIBITS

Exhibit A – Form of Transaction Request

Exhibit B – Form of Purchase Confirmation

Exhibit C – Form of Mortgage Loan Schedule and Exception Report

Exhibit D – Form of Officer’s Compliance Certificate

Exhibit E – Intentionally Omitted

Exhibit F – Underwriting Guidelines

Exhibit G – Authorized Signatories of Seller

Exhibit H – Officer’s Certificate of the Seller and Corporate Resolutions of
Seller

-ii-



--------------------------------------------------------------------------------



 



Exhibit I – Seller’s Tax Identification Number

Exhibit J – Intentionally Omitted

Exhibit K – Blocked Account Agreement

Exhibit L – Distribution Worksheet

-iii-



--------------------------------------------------------------------------------



 



     1.     Applicability

          From time to time the parties hereto may enter into transactions in
which Seller agrees to transfer to Buyer Mortgage Loans (as hereinafter defined)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Mortgage Loans at a date certain or on demand,
against the transfer of funds by Seller. Each such transaction shall be referred
to herein as a “Transaction” and, unless otherwise agreed in writing, shall be
governed by this Agreement, including any supplemental terms or conditions
contained in any annexes identified herein, as applicable hereunder.

     2.     Definitions

          Whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the following meanings:

          “Accepted Servicing Practices” means, with respect to any Mortgage
Loan the higher of the following standards of care (A) the same manner in which,
and with the same care, skill, prudence and diligence with which the Primary
Servicer services and administers similar commercial mortgage loans for third
parties, giving due consideration to the customary and usual standards of
practice of prudent institutional commercial mortgage master servicers servicing
commercial mortgage loans for third parties, and (B) the same care, skill,
prudence and diligence with which the Servicer services and administers similar
commercial mortgage loans owned by the Servicer exercising reasonable business
judgment and acting in accordance with applicable laws, in each case, without
regard to (a) any relationship that the Servicer or any Affiliate thereof may
have with any Mortgagor any of their respective Affiliates, (b) the Servicer’s
obligation to make advances, (c) the ownership, servicing or management for
others by the Servicer or any Affiliate thereof of any mortgage loan or
property, (d) the right of the Servicer to receive reimbursement of costs, or
the sufficiency of any compensation payable to it under this Agreement or with
respect to any particular transaction; and (e) the origination of the Mortgage
Loans by the originator.

          “Act of Insolvency” means, with respect to any Person or its
Affiliates, (i) the filing of a petition, commencing, or authorizing the
commencement of any case or proceeding, or the voluntary joining of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors, or suffering
any such petition or proceeding to be commenced by another which is consented
to, not timely contested or results in entry of an order for relief; (ii) the
seeking of the appointment of a receiver, trustee, custodian or similar official
for such party or an Affiliate or any substantial part of the property of
either; (iii) the appointment of a receiver, conservator, or manager for such
party or an Affiliate by any governmental agency or authority having the
jurisdiction to do so; (iv) the making or offering by such party or an Affiliate
of a composition with its creditors or a general assignment for the benefit of
creditors; (v) the admission by such party or an Affiliate of such party of its
inability to pay its debts or discharge its obligations as they become due or
mature; or (vi) that any governmental authority or agency or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize

 



--------------------------------------------------------------------------------



 



or appropriate, or to assume custody or control of, all or any substantial part
of the property of such party or of any of its Affiliates, or shall have taken
any action to displace the management of such party or of any of its Affiliates
or to curtail its authority in the conduct of the business of such party or of
any of its Affiliates.

          “Affiliate” means, with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

          “Agreement” means this Master Repurchase Agreement, as it may be
amended, supplemented or otherwise modified from time to time.

          “Appraised Value” means the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

          “Asset Tape” means a remittance report on a monthly basis or as
requested by Buyer pursuant to Section 17d hereof containing servicing
information, including, without limitation, those fields reasonably requested by
Buyer from time to time, on a loan-by-loan basis and in the aggregate, with
respect to the Purchased Mortgage Loans serviced by Seller or any Servicer for
the month (or any portion thereof) prior to the Reporting Date.

          “Assignment of Mortgage” means an assignment of the Mortgage, notice
of transfer or equivalent instrument in recordable form, sufficient under the
laws of the jurisdiction wherein the related Mortgaged Property is located to
reflect the sale of the Mortgage to Buyer.

          “Authorized Person” means a person authorized to act for the Seller as
set forth on Exhibit G.

          “Bank” means Bank of American, N.A. or another bank approved by the
Buyer in its sole discretion, in its capacity as bank with respect to the
Blocked Account Agreement.

          “Bankruptcy Code” means the United States Bankruptcy Code of 1978, as
amended from time to time.

          “Blocked Account” shall mean any bank account subject to a Blocked
Account Agreement, including, without limitation, the Collection Account.

          “Blocked Account Agreement” shall mean with respect to any Purchased
Mortgage Loan the agreement between the Servicer and the Buyer substantially in
the form of Exhibit K, attached hereto.

          “Business Day” means any day other than (A) a Saturday or Sunday and
(B) a public or bank holiday in New York City.

          “Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any
successor hereunder.

          “Buyer’s Margin Amount” means with respect to any Transaction as of
any date of determination, an amount equal to the product of (A) the Purchase
Price Percentage as of such

-2-



--------------------------------------------------------------------------------



 



date of determination with respect to each Eligible Mortgage Loan subject to
such Transaction and (B) the outstanding principal amount of such Eligible
Mortgage Loans subject to such Transaction.

          “Capital Lease Obligations” means, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

          “Cash Equivalents” means (a) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of one year or less from the date of
acquisition and overnight bank deposits of any Lender or of any commercial bank
having capital and surplus in excess of $200,000,000, (c) repurchase obligations
of any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than seven days with respect
to securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Ratings Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within one year after the day of acquisition, (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s,
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

          “Change in Control” means:



       (A) any transaction or event as a result of which Parent ceases to own,
beneficially or of record, 100% of the stock of Seller;          (B) any
transaction or event as a result of which the current members of the Parent
ceases to own, beneficially or of record, either 30% of the membership interests
of Parent or voting control of the Parent;          (C) the sale, transfer, or
other disposition of all or substantially all of Seller’s or Parent’s assets
(excluding any such action taken in connection with any securitization
transaction); or          (D) the consummation of a merger or consolidation of
Seller or the Parent with or into another entity or any other corporate
reorganization, if more than 50% of the

-3-



--------------------------------------------------------------------------------



 





  combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not stockholders of Seller
immediately prior to such merger, consolidation or other reorganization



       provided, that an initial public offering of the Parent or any Affiliate
of the Parent (other than Seller) which is widely distributed shall not be
deemed to be a Change in Control.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Collection Account” means one or more accounts established by the
Servicer for the benefit of Buyer, into which all collections and proceeds on or
in respect of the Mortgage Loans shall be deposited by Servicer which is subject
to the Blocked Account Agreement.

          “Cross-Default Event: has the meaning set forth in Section 10b.7(e)
hereof.

          “Custodial Agreement” means the custodial agreement dated as of the
date hereof, among Seller, Buyer and Custodian as the same may be amended from
time to time.

          “Custodian” means Deutsche Bank National Trust Company or such other
party specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.

          “Debt Service Coverage Ratio” or “DSCR” means, with respect to any
Mortgage Loan, as of any date of determination, Net Underwritable Cash Flow for
such Mortgage Loan divided by 11.83% of the principal balance of the Mortgage
Loan.

          “Default” means an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.

          “Defaulted Mortgage Loan” means any Mortgage Loan (a) which is 90 days
or more delinquent or (b) for which there is a breach of the representations and
warranties set forth on Schedule 1 hereto that materially and adversely affects
the value of the Mortgaged Loan or (c) for which there is a material
non-monetary default under the related Mortgage Loan Documents that has not been
cured within the applicable cure period in the related Mortgage Loan Documents,
if any.

          “Delinquent Mortgage Loan” means either a 30 Day Delinquent Mortgage
Loan or a 60 Day Delinquent Mortgage Loan.

          “Determination Date” shall mean, with respect to any Interest Period,
the date that is two (2) London Business Days prior to the fifteenth (15th) day
of the calendar month in which such Interest Period commences.

          “Distribution Worksheet” means a worksheet setting forth the amounts
and recipients of remittances to be made on the next succeeding Price
Differential Payment Date, substantially in the form of Exhibit L.

-4-



--------------------------------------------------------------------------------



 



          “Dollars” and “$” means dollars in lawful currency of the United
States of America.

          “Due Date” means the day of the month on which the Monthly Payment is
due on a Mortgage Loan, exclusive of any days of grace.

          “E&O Insurance” means insurance coverage with respect to employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to the Buyer.

          “Effective Date” means the date upon which the conditions precedent
set forth in Section 10 shall have been satisfied.

          “Eligible Mortgage Loan” shall mean any Mortgage Loan which has been
approved as an Approved Loan under Article II of the Program Agreement.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “ERISA Affiliate” means any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.

          “Event of Default” has the meaning specified in Section 15 hereof.

          “Event of Termination” means with respect to Seller (i) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified with 30 days of the occurrence of such event, or
(ii) the withdrawal of Seller or any ERISA Affiliate thereof from a Plan during
a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by Seller or any ERISA Affiliate
thereof to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, including, without limitation,
the failure to make on or before its due date a required installment under
Section 412(m) of the Code or Section 302(e) of ERISA, or (iv) the distribution
under Section 4041 of ERISA of a notice of intent to terminate any Plan or any
action taken by Seller or any ERISA Affiliate thereof to terminate any plan, or
(v) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Seller or any
ERISA Affiliate thereof fails to timely provide security to the Plan in
accordance with the provisions of said sections, or (vi) the institution by the
PBGC of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (vii) the receipt by Seller
or any ERISA Affiliate thereof of a notice from a Multiemployer Plan that action
of the type described in the previous clause (vi) has been taken by the PBGC
with respect to such Multiemployer Plan, or (viii) any event or circumstance
exists which may reasonably be expected to constitute grounds for Seller or any
ERISA Affiliate

-5-



--------------------------------------------------------------------------------



 



thereof to incur liability under Title IV of ERISA or under Sections 412(c)(11)
or 412(n) of the Code with respect to any Plan.

          “Existing Indebtedness” has the meaning specified in Section 13(a)(23)
hereof.

          “Facility” means a skilled nursing facility securing a Mortgage Loan.

          “Facility Agreements” means, collectively, this Agreement, the
Custodial Agreement, the Program Agreement, the Transfer Agreement, the Interim
Servicing Agreement and the Blocked Account Agreement.

          “GAAP” means generally accepted accounting principles in effect from
time to time in the United States of America and applied on a consistent basis.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions over Seller or
Buyer, as applicable.

          “Guarantee” means, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise); provided
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business, or (ii) obligations to make
servicing advances for delinquent taxes and insurance or other obligations in
respect of a Mortgaged Property, to the extent required by Buyer. The amount of
any Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

          “Hedging Agreement” means, with respect to any or all of the Mortgage
Loans, any short sale of a US Treasury Security, or futures contract, or
mortgage related security, or Eurodollar futures contract, or options related
contract, or interest rate swap, cap or collar agreement or take-out commitment,
or similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by Seller and an Affiliate of Buyer or such
other party acceptable to Buyer in its sole discretion, which agreement is
acceptable to Buyer in its sole discretion.

          “Holdings” means, CapitalSource Holdings LLC or its successors and
assigns.

          “Income” means with respect to any Purchased Mortgage Loan at any time
until repurchased by the Seller, any principal received thereon or in respect
thereof and all interest, dividends or other distributions thereon.

-6-



--------------------------------------------------------------------------------



 



          “Indebtedness” means, for any Person: (a) obligations created, issued
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.

          “Interest Period” shall mean, with respect to any Price Differential
Payment Date, the period commencing on the ninth (9th) day of the preceding
calendar month and terminating on the eighth (8th) day of the calendar month in
which such Price Differential Payment Date occurs; and with respect to each
Transaction, the initial Interest Period shall begin on the Purchase Date and
shall end on the immediately following eighth (8th) day of a calendar month.

          “Interim Servicing Agreement” means a servicing agreement, by and
between the Seller, the Primary Servicer, and the Master Servicer, in form and
substance acceptable to the Buyer.

          “Late Fee” means, with respect to any payment not made on the date
due, a fee equal to 5% of the amount of such payment.

          “LIBOR” shall mean, with respect to each Interest Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/8 of 1%) for deposits in U.S. dollars, for a one-month period,
that appears on Telerate Page 3750 (or the successor thereto) as of 11:00 a.m.,
London time, on the related Determination Date. If such rate does not appear on
Telerate Page 3750 as of 11:00 a.m., London time, on such Determination Date,
LIBOR shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one-month period that
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, if at least two such offered rates so appear. If fewer than
two such offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, Lender shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one-month period as of 11:00 a.m., London time, on such
Determination Date for the amounts of not less than U.S. $1,000,000. If at least
two such offered quotations are so provided, LIBOR shall be the arithmetic mean
of such quotations. If fewer than two such quotations are so provided,

-7-



--------------------------------------------------------------------------------



 



Lender shall request any three major banks in New York City selected by Lender
to provide such bank’s rate (expressed as a percentage per annum) for loans in
U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for amounts of not less than U.S. $1,000,000. If at least two such rates
are so provided, LIBOR shall be the arithmetic mean of such rates. LIBOR shall
be determined conclusively by Lender or its agent.

          “Lien” means any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

          “Loan-to-Value Ratio” or “LTV”: means, with respect to any Mortgage
Loan, the ratio of the outstanding principal amount of the Mortgage Loan as of
the Purchase Date to the value of the Mortgaged Property (calculated as the Net
Underwritable Cash Flow on the Mortgage Loan divided by 13.5%), expressed as a
percentage.

          “London Business Day” means any day other than a Saturday, Sunday or
any other day on which commercial banks in London, England are not open for
business.

          “Margin Call” has the meaning specified in Section 6(a) hereof.

          “Margin Deadline” has the meaning specified in Section 6(b) hereof.

          “Margin Deficit” has the meaning specified in Section 6(a) hereof.

          “Master Servicer” means ORIX Capital Markets LLC or another servicer
mutually agreed upon between the Seller and the Parent.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, financial
condition or prospects of Seller, the Servicer, the Parent or any Affiliate that
is a party to any Facility Agreement taken as a whole; (b) a material impairment
of the ability of Seller, the Parent, the Servicer or any Affiliate that is a
party to any Facility Agreement to perform under any Facility Agreement and to
avoid any Event of Default; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of any Facility Agreement against
Seller, the Parent, the Servicer or any Affiliate of any of the foregoing that
is a party to any Facility Agreement.

          “Maximum Aggregate Purchase Price” means THREE HUNDRED MILLION DOLLARS
($300,000,000).

          “Member” means CapitalSource Finance LLC, a Delaware limited liability
company, as the initial member of the Seller, and includes any Person admitted
as an additional member of the Seller or a substitute member of the Seller
pursuant to the provisions of the Seller’s operating agreement (the “LLC
Agreement”), each in its capacity as a member of the Seller; provided, however,
the term “Member” shall not include an Independent Member.

          “Monthly Payment” means the scheduled monthly payment of principal
and/or interest on a Mortgage Loan.

-8-



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc. or any successors
thereto.

          “Mortgage” means each mortgage, assignment of rents, security
agreement and fixture filing, or deed of trust, assignment of rents, security
agreement and fixture filing, deed to secure debt, assignment of rents, security
agreement and fixture filing, or similar instrument creating and evidencing a
lien on real property and other property and rights incidental thereto.

          “Mortgage File” means, with respect to a Mortgage Loan, the documents
and instruments relating to such Mortgage Loan and set forth on Exhibit 1 to the
Custodial Agreement.

          “Mortgage Interest Rate” means the rate of interest borne on a
Mortgage Loan from time to time in accordance with the terms of the related
Mortgage Note.

          “Mortgage Loan” means a first lien mortgage loan secured by a skilled
nursing facility.

          “Mortgage Loan Documents” means the documents in the related Mortgage
File to be delivered to the Custodian.

          “Mortgage Loan Schedule” means with respect to any Transaction as of
any date, a mortgage loan schedule in the form of either (a) Exhibit C attached
hereto or (b) a computer tape or other electronic medium generated by Seller,
and delivered to Buyer and Custodian, which provides information (including,
without limitation, the information set forth on Exhibit C attached hereto)
relating to the Purchased Mortgage Loans in a format acceptable to Buyer.

          “Mortgage Loan Schedule and Exception Report” has the meaning assigned
to such term in the Custodial Agreement.

          “Mortgage Note” means the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

          “Mortgaged Property” means the real property securing repayment of the
debt evidenced by a Mortgage Note.

          “Mortgagor” means the obligor or obligors on a Mortgage Note,
including any person who has assumed or guaranteed the obligations of the
obligor thereunder.

          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

          “Net Underwritable Cash Flow” shall mean, with respect to each
Mortgage Loan, the underwritable cash flow from the related Mortgaged Property
or Properties, as determined in good faith by the Buyer.

          “Net Worth” means, with respect to any Person, an amount equal to, on
a consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

-9-



--------------------------------------------------------------------------------



 



          “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.

          “Notice Date” has the meaning given to it in Section 3(b) hereof.

          “Obligations” means (a) all of Seller’s indebtedness, obligations to
pay the Repurchase Price on the Repurchase Date, the Price Differential on each
Price Differential Payment Date, and other obligations and liabilities, to
Buyer, its Affiliates or Custodian arising under, or in connection with, the
Facility Agreements, whether now existing or hereafter arising; (b) any and all
sums paid by Buyer or on behalf of Buyer in order to preserve any Purchased
Mortgage Loan or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Mortgage Loan, or of any exercise by Buyer of its
rights under the Facility Agreements, including, without limitation, attorneys’
fees and disbursements and court costs; and (d) all of Seller’s indemnity
obligations to Buyer or Custodian or both pursuant to the Facility Agreements.

          “Parent” means CapitalSource Finance LLC, a Delaware limited liability
company, or its permitted successors and assigns.

          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

          “Plan” means an employee benefit or other plan established or
maintained by any Seller or any ERISA Affiliate and covered by Title IV of
ERISA, other than a Multiemployer Plan.

          “Portfolio” means all Portfolio Mortgage Loans which are
cross-collateralized and/or cross-defaulted with each other.

          “Portfolio Mortgage Loan” means a Mortgage Loan which is part of a
portfolio of cross-collateralized and/or cross-defaulted mortgage loans.

          “Post Default Rate” means an annual rate of interest equal to the
Pricing Rate plus 5%.

          “Price Differential” means with respect to any Transaction as of any
date of determination, an amount equal to the product of (A) the Pricing Rate
for such Transaction and (B) the Purchase Price for such Transaction, calculated
daily on the basis of a 360-day year for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date.

-10-



--------------------------------------------------------------------------------



 



          “Price Differential Payment Date” means, with respect to a Purchased
Mortgage Loan, the 9th calendar day of the month following the related Purchase
Date and each succeeding 9th calendar day of the month thereafter; provided,
that, with respect to such Purchased Mortgage Loan, the final Price Differential
Payment Date shall be the related Repurchase Date; and provided, further, that
if any such day is not a Business Day, the Price Differential Payment Date shall
be the immediately preceding Business Day.

          “Pricing Rate” means LIBOR plus 1.25%. The Pricing Rate shall change
in accordance with LIBOR, as provided in Section 5(a).

          “Primary Servicer” means CapitalSource Finance LLC, a Delaware limited
liability company, as Servicer, or its permitted successors and assigns.

          “Program Agreement” means the Master Program Agreement by and among
Parent, Buyer, Credit Suisse First Boston, LLC and Column Financial, Inc.

          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

          “Purchase Confirmation” means a confirmation of a Transaction, in the
form attached as Exhibit B hereto.

          “Purchase Date” means the date on which Purchased Mortgage Loans are
to be transferred by Seller to Buyer.

          “Purchase Price” means (i) the price at which each Purchased Mortgage
Loan is transferred by Seller to Buyer, which shall equal the product of (1) the
outstanding principal amount thereof as set forth on the related Mortgage Loan
Schedule and Exception Report multiplied by (2) the applicable Purchase Price
Percentage and (ii) thereafter, except where Buyer and Seller agree otherwise,
the amount determined under the immediately preceding clause (i) decreased by
the amount of any cash transferred by Seller to Buyer pursuant to Section 6)
hereof or applied to reduce Seller’s obligations under clause (3) of Section 7d
hereof.

          “Purchase Price Percentage” means, with respect to each Mortgage Loan,
the following percentage, as applicable:



       (a) with respect to each Mortgage Loan (other than a Defaulted Mortgage
Loan or Delinquent Mortgage Loan):



       (i) which has been subject to a Transaction hereunder for 12 months or
less, 70%;



       (ii) which has been subject to a Transaction hereunder for more than
12 months but not more than 15 months, 60%;



       (iii) which has been subject to a Transaction hereunder for more than
15 months but not more than 18 months, 50%;

-11-



--------------------------------------------------------------------------------



 





       (b) with respect to each 30 Day Delinquent Mortgage Loan, 50%;    
     (c) with respect to each 60 Day Delinquent Mortgage Loan, 25%    
     (d) with respect to each Defaulted Mortgage Loan, 0%.

          “Purchased Mortgage Loans” means the collective reference to Mortgage
Loans together with the Repurchase Assets related to such Mortgage Loans
transferred by Seller to Buyer in a Transaction hereunder, listed on the related
Mortgage Loan Schedule attached to the related Transaction Request, which such
Mortgage Loans the Custodian has been instructed to hold pursuant to the
Custodial Agreement.

          “Qualified Originator” means an originator of Mortgage Loans which is
acceptable to the Buyer.

          Receivable Loan” means, with respect to any Mortgage Loan, any loan
made by the Parent to the Mortgagor or Operator secured by a lien on the
Mortgagor’s Medicare and Medicaid accounts receivable.

          “Records” means all instruments, agreements and other books, records,
and reports and data generated by other media for the storage of information
maintained by Seller, or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the mortgage notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments necessary to document or service a Mortgage Loan.

          REMIC: A “real estate mortgage investment conduit” within the meaning
of Section 860D of the Code.

          “Reporting Date” means the 5th day of each month or, if such day is
not a Business Day, the next succeeding Business Day.

          “Repurchase Assets” has the meaning assigned thereto in Section 8
hereof.

          “Repurchase Date” means the earlier of (i) the Termination Date,
(ii) the date set forth in the applicable Purchase Confirmation (which date
shall be eighteen months after the related Purchase Date), (iii) the date
determined by application of Section 16 hereof, or (iv) the date of any
voluntary repurchase pursuant to Section 4b.

          “Repurchase Price” means the price at which Purchased Mortgage Loans
are to be transferred from Buyer to Seller upon termination of a Transaction,
which will be determined in each case (including Transactions terminable upon
demand) as the sum of the Purchase Price and the accrued but unpaid Price
Differential as of the date of such determination.

          “Request for Certification” means a notice sent to the Custodian
reflecting the sale of one or more Purchased Mortgage Loans to Buyer hereunder.

          “Requirement of Law” means, with respect to any Person, any law,
treaty, rule or regulation or determination of an arbitrator, a court or other
governmental authority, applicable

-12-



--------------------------------------------------------------------------------



 



to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

          “Responsible Officer” means shall mean, as to any Person, the chief
executive officer or, with respect to financial matters, the chief financial
officer of such Person.

          “Rolling Termination Date” means, with respect to any date, the date
which is 364 days from such date, provided, that on and after the date on which
the Buyer delivers to the Seller written notice that the Buyer shall no longer
roll the Rolling Termination Date forward (the “Rolling Termination Notice
Date”), the Rolling Termination Date shall be the date which is 364 days after
the Rolling Termination Notice Date.

          “S&P” means Standard & Poor’s Ratings Services, or any successor
thereto.

          “SEC” means the Securities and Exchange Commission, or any successor
thereto.

          “Seller” means CapitalSource SNF Funding LLC or its permitted
successors and assigns.

          “SIPA” means the Securities Investor Protection Act of 1970, as
amended from time to time.

          “60 Day Delinquent Mortgage Loan” means a mortgage loan which is 60 or
more days, but less than 90 days, delinquent.

          “Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

          “Termination Date” means the earlier of (a) July 31, 2008, (b) the
Rolling Termination Date, or (c) the date on which the Buyer has declared an
Event of Default to have occurred pursuant to Section 16.a hereof.

          “Test Period” means any period of three (3) consecutive calendar
months.

          “30 Day Delinquent Mortgage Loan” means a mortgage loan which is 30 or
more days, but less than 60 days, delinquent.

          “Transaction” has the meaning set forth in Section 1 hereof.

          “Transaction Request” means a request from Seller to Buyer, in the
form attached as Exhibit A hereto, to enter into a Transaction.

-13-



--------------------------------------------------------------------------------



 



          “Transfer Agreement” means that certain Mortgage Loan Purchase
Agreement dated the same date as this Repurchase Agreement by and between the
Parent and the Seller.

          “Transfer Assignment” means the assignment entered into between the
Parent and the Seller on the Purchase Date in the form of Exhibit A to the
Transfer Agreement.

          “Trust Receipt and Certification” means, with respect to any
Transaction as of any date, a receipt and certification in the form attached as
an exhibit to the Custodial Agreement.

          “Underwriting Guidelines” means the standards, procedures and
guidelines of the Parent for underwriting and acquiring Mortgage Loans, which
are set forth in the written policies and procedures of the Parent, a copy of
which is attached hereto as Exhibit F and such other guidelines as are approved
in writing by Buyer.

          “Uniform Commercial Code” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

     3.     Program; Initiation of Transactions



  a. From time to time, Buyer will purchase from Seller certain Eligible
Mortgage Loans that have been either originated by Seller or purchased by Seller
from other originators. All Purchased Mortgage Loans shall have been approved by
the Buyer pursuant to the Program Agreement and shall exceed or meet the
Underwriting Guidelines, and shall be serviced by Servicer. The aggregate
Purchase Price of Purchased Mortgage Loans subject to outstanding Transactions
shall not exceed the Maximum Aggregate Purchase Price.     b. Seller shall give
Buyer and Custodian at least six Business Day’s prior notice of any proposed
Purchase Date (the date on which such notice is given, the “Notice Date”). On
the Notice Date, Seller shall (i) request that Buyer enter into a Transaction by
furnishing to Buyer a Transaction Request, (ii) deliver to Buyer and Custodian a
Mortgage Loan Schedule and (iii) deliver to Custodian a Request for
Certification and each Mortgage File in accordance with Section 10(b)(2). In the
event the Mortgage Loan Schedule provided by Seller contains erroneous computer
data, is not formatted properly or the computer fields are otherwise improperly
aligned, Buyer shall provide written or electronic notice to Seller describing
such error and Seller may either (a) give Buyer written or electronic authority
to correct the computer data, reformat the Mortgage Loans or properly align the
computer fields or (b) correct the computer data, reformat or properly align the
computer fields itself and resubmit the Mortgage Loan Schedule as required
herein. The Seller shall hold Buyer harmless for such correction, reformatting
or realigning, as applicable, except as otherwise expressly provided herein.    
c. With respect to each Mortgage Loan, upon receipt of the Transaction Request,
Buyer shall, consistent with this Agreement, specify the terms for such proposed

-14-



--------------------------------------------------------------------------------



 





  Transaction, including the Purchase Price, the Pricing Rate, and the
Repurchase Date in respect of such Transaction. The terms thereof shall be set
forth in the Purchase Confirmation to be delivered to Seller on or prior to the
Purchase Date.     d. With respect to each Mortgage Loan, the Purchase
Confirmation, together with this Agreement, shall constitute conclusive evidence
of the terms agreed between Buyer and Seller with respect to the Transaction to
which the Purchase Confirmation relates, and Seller’s acceptance of the related
proceeds shall constitute Seller’s agreement to the terms of such Purchase
Confirmation. It is the intention of the parties that, with respect to each
Mortgage Loan, each Purchase Confirmation shall not be separate from this
Agreement but shall be made a part of this Agreement. In the event of any
conflict between this Agreement and, with respect to each Mortgage Loan, a
Purchase Confirmation, the terms of the Purchase Confirmation shall control with
respect to the related Transaction.     e. Upon the satisfaction of the
applicable conditions precedent set forth in Section 10 hereof, all of Seller’s
interest in the Repurchase Assets shall pass to Buyer on the Purchase Date,
against the transfer of the Purchase Price to Seller. Upon transfer of the
Mortgage Loans to Buyer as set forth in this Section and until termination of
any related Transactions as set forth in Sections 4 or 16 of this Agreement,
ownership of each Mortgage Loan, including each document in the related Mortgage
File and Records, is vested in Buyer; provided that, prior to the recordation by
the Custodian as provided for in the Custodial Agreement record title in the
name of Seller to each Mortgage shall be retained by Seller in trust, for the
benefit of Buyer, for the sole purpose of facilitating the servicing and the
supervision of the servicing of the Mortgage Loans.

     4.     Repurchase



  a. Seller shall repurchase the related Purchased Mortgage Loans from Buyer on
each related Repurchase Date. Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Mortgage Loan (but liquidation or foreclosure proceeds received by
Buyer shall be applied to reduce the Repurchase Price for such Purchased
Mortgage Loan on each Price Differential Payment Date except as otherwise
provided herein). Seller is obligated to repurchase and take physical possession
of the Purchased Mortgage Loans from Buyer or its designee (including the
Custodian) at Seller’s expense on the related Repurchase Date.     b. The Seller
may repurchase any or all of the Purchased Mortgage Loans upon one (1) Business
Day’s prior written notice thereof by the Seller to the Buyer, designating the
Purchased Mortgage Loans to be repurchased. If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
and, on receipt, such amount shall be applied to the Repurchase Price for the
designated Purchased Mortgage Loans. Said Repurchase Price shall be accompanied
by the Exit Fee described in Section 4.c below in those circumstances when an
Exit Fee is payable under Section 4.c below.

-15-



--------------------------------------------------------------------------------



 





  c. Upon the repurchase of any Purchased Mortgage Loan subject to a Transaction
hereunder other than a Purchased Mortgage Loan (x) which the Seller is obligated
to repurchase or has the specific right to repurchase pursuant to Section 4.a,
Section 6.c, Section 10.b(7), Section 11.b, or Section 22 or (y) with respect to
which Buyer has advised Seller will not be included in a securitization pursuant
to the Program Agreement, the Seller shall pay to the Buyer a fee in an amount
equal to 1.00% of the outstanding principal balance of such Mortgage Loan as of
the date on which such Purchased Mortgage Loan is removed (the “Exit Fee”), such
Exit Fee to be paid in Dollars, in immediately available funds, without
deduction, set-off or counterclaim to the account set forth in Section 9 hereof.
    d. Provided that no Default shall have occurred and is continuing, and Buyer
has received the related Repurchase Price upon repurchase of the Purchased
Mortgage Loans, Buyer agrees to release its ownership interest hereunder in the
Purchased Mortgage Loans (including, the Repurchase Assets related thereto) at
the request of Seller. With respect to payments in full by the related Mortgagor
of a Purchased Mortgage Loan, Seller agrees to (i) provide Buyer with a copy of
a report from the related Servicer indicating that such Purchased Mortgage Loan
has been paid in full, (ii) remit to Buyer, within two Business Days, the
Repurchase Price with respect to such Purchased Mortgage Loans and (iii) provide
Buyer a notice specifying each Purchased Mortgage Loan that has been prepaid in
full. Buyer agrees to release its ownership interest in Purchased Mortgage Loans
which have been prepaid in full after receipt of evidence of compliance with
clauses (i) through (iii) of the immediately preceding sentence.

     5.     Price Differential.



  a. On the first day of each Interest Period that a Transaction is outstanding,
the Pricing Rate shall be reset and, unless otherwise agreed, the accrued and
unpaid Price Differential shall be settled in cash on each related Price
Differential Payment Date. Two Business Days prior to the Price Differential
Payment Date, Buyer shall give Seller written or electronic notice of the amount
of the Price Differential due on such Price Differential Payment Date. On the
Price Differential Payment Date, Seller shall pay to Buyer the Price
Differential for such Price Differential Payment Date (along with any other
amounts to be paid pursuant to Sections 7, and 35 hereof), by wire transfer in
immediately available funds.     b. If Seller fails to pay all or part of the
Price Differential by 3:00 p.m. (New York City time) on the related Price
Differential Payment Date, with respect to any Purchased Mortgage Loan, Seller
shall be obligated to pay to Buyer (in addition to, and together with, the
amount of such Price Differential) interest on the unpaid Repurchase Price at a
rate per annum equal to the Post Default Rate until the Price Differential is
received in full by Buyer.

-16-



--------------------------------------------------------------------------------



 



     6.     Margin Maintenance and Repurchase



  a. If on any date the Buyer’s Margin Amount of any Purchased Mortgage Loan
subject to a Transaction is less than the Purchase Price paid on the Purchase
Date for such Transaction as reduced pursuant to the definition thereof (a
“Margin Deficit”), the Buyer may by notice to the Seller require the Seller to
transfer to Buyer cash in an amount at least equal to the Margin Deficit. Notice
delivered pursuant to this Section may be given by any written means     b. Such
payment shall be made not later than 5:00 p.m. (New York City time) on the date
which is two Business Days after the date of notice to the Seller of the
occurrence of the Margin Deficit (the foregoing time requirement is referred to
as the “Margin Deadline”). The failure of Buyer, on any one or more occasions,
to exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date. Seller and Buyer each agree that a failure or delay by Buyer
to exercise its rights hereunder shall not limit or waive Buyer’s rights under
this Agreement or otherwise existing by law or in any way create additional
rights for Seller.     c. In lieu of making a payment to Buyer in an amount at
least equal to the Margin Deficit pursuant to Section 6.a above, Seller, at
Seller’s option, may elect to repurchase any Purchased Mortgage Loan for which
there is a Margin Deficit by notifying Buyer thereof and paying to Buyer, on or
before the Margin Deadline, the Repurchase Price for such Mortgaged Loan. A
repurchase of a Mortgaged Loan pursuant to this Section 6.c shall be without
penalty, premium or Exit Fee.

     7.     Income Payments



  a. Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Mortgage Loans, Seller shall pay to
Buyer the accreted value of the Price Differential on each Price Differential
Payment Date.     b. Servicer shall cause each Mortgagor to remit all amounts
paid on account of the Purchased Mortgage Loans to the Collection Account held
pursuant to the Blocked Account Agreement.     c. Servicer shall hold for the
benefit of, and in trust for, Buyer all Income, including without limitation all
Income received by or on behalf of Seller (or deposited into the lockbox
account) with respect to such Purchased Mortgage Loans. Servicer shall deposit
such Income in a trust account (the title of which shall indicate that the funds
therein are being held in trust for Buyer) (the “Collection Account”) with a
financial institution acceptable to Buyer and subject to the Blocked Account
Agreement within two Business Days of receipt by the Servicer.     d. All such
Income shall be held in trust for Buyer, shall constitute the property of Buyer
and shall not be commingled with other property of Seller, any Affiliate

-17-



--------------------------------------------------------------------------------



 





  of Seller or the Servicer. Funds deposited in the Collection Account during
any month shall be held therein, in trust for the Buyer, until the next Price
Differential Payment Date. On or before 3 p.m. (New York time) on the date prior
to the Price Differential Payment Date, the Seller shall deliver to the Buyer
and the Bank a Distribution Worksheet. Subject to the terms of the Blocked
Account Agreement and in accordance with the Buyer authorization, the Bank shall
withdraw any funds on deposit in the Collection Account and apply such funds as
follows:



            (1) first, to the Buyer in payment of any accrued and unpaid Price
Differential;               (2) second, without limiting the rights of Buyer
under Section 6 of this Repurchase Agreement, to the Buyer, in the amount of any
unpaid Margin Deficit;               (3) third, to the Buyer in an amount equal
to, with respect to each Mortgage Loan, the product of (a) all Income received
on account of principal on such Mortgage Loan, multiplied by (b) the applicable
Purchase Price Percentage;               (4) fourth, to the payment of all costs
and fees payable by the Seller pursuant to this Repurchase Agreement (including
Late Fees with respect to any late payments); and               (5) fifth, to
the Seller.     e. Notwithstanding the preceding provisions, if an Event of
Default has occurred and Buyer shall have declared an Event of Default to have
occurred hereunder under Section 16.a hereof, all funds in the Collection
Account shall be withdrawn and applied as determined by the Buyer.     f. Buyer
shall offset against the accrued and outstanding Price Differential all Price
Differential payments actually received by Buyer pursuant to Section 5,
excluding any amounts paid pursuant to any Price Differential payments made at
the Post-Default Rate pursuant to Section 5(b) and any Late Fees. Buyer shall
offset against the Repurchase Price all amounts on account of principal actually
received by Buyer pursuant to Section 7(d).

     8.     Security Interest

          Although the parties intend that all Transactions hereunder be sales
and purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller hereby pledges to Buyer as security for the performance by Seller
of its Obligations and hereby grants, assigns and pledges to Buyer a security
interest in the Purchased Mortgage Loans, the Records, and all related servicing
rights, the Facility Agreements (to the extent such Facility Agreements and
Seller’s right thereunder relate to the Purchased Mortgage Loans), any Property
relating to the Purchased Mortgage Loans, all insurance policies and insurance
proceeds relating to any Purchased Mortgage Loan or the related Mortgaged
Property, including, but not limited to, any

-18-



--------------------------------------------------------------------------------



 



payments or proceeds under any related primary insurance, hazard insurance,
Income relating to the Purchased Mortgage Loan, all Blocked Accounts and the
balance from time to time standing to the credit of Blocked Accounts and all
rights with respect thereto, Hedging Agreements relating to the Purchased
Mortgage Loan, accounts (including any interest of Seller in escrow accounts)
and any other contract rights, accounts, payments, rights to payment (including
payments of interest or finance charges) general intangibles, (including,
without limitation, any other accounts) or any interest in the Purchased
Mortgage Loans, the servicing of the Purchased Mortgage Loans, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing and any other property, rights, title or interest as are
specified on a Transaction Request and/or Trust Receipt and Certification, in
all instances described herein, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Repurchase Assets”). Seller
agrees to execute, deliver and/or file such documents and perform such acts as
may be reasonably necessary to fully perfect Buyer’s security interest created
hereby. Furthermore, the Seller hereby authorizes the Buyer to file financing
statements relating to the Repurchase Assets without the signature of the
Seller, as the Buyer, at its option, may deem appropriate. The Seller shall pay
the filing costs for any financing statement or statements prepared pursuant to
this Section.

     9.     Payment and Transfer

          Unless otherwise mutually agreed in writing, all transfers of funds to
be made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at the following
account maintained by Buyer: Citibank, ABA# 021000089, Column Financial Inc,
A/C# 30489046 or such other account as Buyer shall specify to Seller in writing.
Seller acknowledges that it has no rights of withdrawal from the foregoing
account. All Purchased Mortgage Loans transferred by one party hereto to the
other party shall be in the case of a purchase by Buyer in suitable form for
transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as Buyer may reasonably
request. All Purchased Mortgage Loans shall be evidenced by a Trust Receipt and
Certification. Any Repurchase Price received by Buyer after 2:00 p.m. (New York
City time) shall be deemed received on the next succeeding Business Day.

     10.     Conditions Precedent



  a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by
Seller and each other party thereto:               (1) Facility Agreements. The
Facility Agreements (including a Custodial Agreement in a form acceptable to
Buyer) duly executed and delivered by the parties thereto and being in full
force and effect, free of any modification, breach or waiver.    
          (2) Security Interest. Evidence that all other actions necessary or,
in the opinion of Buyer, desirable to perfect and protect Buyer’s interest in
the Purchased Mortgage Loans and other Repurchase Assets have been taken,

-19-



--------------------------------------------------------------------------------



 





  including, without limitation, duly executed and filed Uniform Commercial Code
financing statements on Form UCC-1.               (3) Collection Account. The
Buyer shall have received evidence satisfactory to the Buyer of the existence of
the Collection Account which constitutes a “securities account” within the
meaning of the applicable Uniform Commercial Code in the state in which the
Collection Account is located.               (4) Blocked Account Agreement. With
respect to each Collection Account, the Seller has delivered to Buyer a fully
executed Blocked Account Agreement.               (5) Organizational Documents.
A certificate of the secretary of Seller, substantially in the form of Exhibit H
hereto, attaching certified copies of Seller’s operating agreement, certificate
of formation and resolutions approving the Facility Agreements and transactions
thereunder (either specifically or by general resolution) and all documents
evidencing other necessary limited liability company action or governmental
approvals as may be required in connection with the Facility Agreements.    
          (6) Parent Organizational Documents. A certificate of the secretary of
Parent, substantially in the form of Exhibit H hereto, attaching certified
copies of Parent’s operating agreement and certificate of formation.    
          (7) Good Standing Certificate. A certified copy of a good standing
certificate of Seller, dated as of no earlier than the date 10 Business Days
prior to the Purchase Date with respect to the initial Transaction hereunder.  
            (8) Incumbency Certificate. An incumbency certificate of the
corporate secretary of Seller, certifying the names, true signatures and titles
of the representatives duly authorized to request transactions hereunder and to
execute the Facility Agreements.               (9) Opinions of Counsel.    
          (a) An opinion of Seller’s counsel, in form and substance acceptable
to the Buyer.    
          (b) An opinion or opinions of outside counsel to the Seller with
respect to nonconsolidation and true sale in form and substance acceptable to
the Buyer.
              (c) An opinion of Parent’s counsel, in form and substance
substantially acceptable to the Buyer.               (10) Underwriting
Guidelines. A true and correct copy of the Underwriting Guidelines certified by
an officer of the Seller.

-20-



--------------------------------------------------------------------------------



 





            (11) Fees. Payment of any fees due to Buyer hereunder.    
          (12) Insurance. Evidence that Seller has added Buyer as a loss payee
under the Seller’s E&O Insurance.     b. All Transactions. The obligation of
Buyer to enter into each Transaction pursuant to this Agreement is subject to
the following conditions precedent:               (1) Due Diligence Review.
Without limiting the generality of Section 34 hereof, Buyer shall have completed
its due diligence review of the related Mortgage Loans and Seller and determined
that the results are acceptable to the Buyer.               (2) Required
Documents. With respect to each Purchased Mortgage Loan the Mortgage File has
been delivered to the Custodian at least 24 hours prior to the related Purchase
Date;               (3) Transaction Documents. Buyer or its designee shall have
received on or before the day of such Transaction (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:          (a) A Transaction Request delivered
pursuant to Section 3(c) hereof and a Purchase Confirmation.          (b) The
Request for Certification and the related Mortgage Loan Schedule and Exception
Report, and the Trust Receipt.          (c) Such certificates, opinions of
counsel or other documents as Buyer may reasonably request.               (4) No
Default. No Default or Event of Default shall have occurred and be continuing;  
            (5) Requirements of Law. Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on LIBOR.    
          (6) Representations and Warranties. Both immediately prior to the
related Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Facility
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

-21-



--------------------------------------------------------------------------------



 





            (7) Material Adverse Change. None of the following shall have
occurred and/or be continuing:          (a) Credit Suisse First Boston, New York
Branch’s corporate bond rating as calculated by S&P or Moody’s has been lowered
or downgraded to a rating below investment grade by S&P or Moody’s;    
     (b) an event or events shall have occurred in the good faith determination
of Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or          (c) an
event or events shall have occurred resulting in the effective absence of a
“securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or          (d) there shall have occurred a material
adverse change in the financial condition of Buyer which affects (or can
reasonably be expected to affect) materially and adversely the ability of Buyer
to fund its obligations under this Agreement; or          (e) Parent, Affiliate
or subsidiary of the Parent shall be in default under (i) any Indebtedness of
Parent, Affiliate or subsidiary of the Parent with an outstanding principal
balance in excess of $4,000,000, which default (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (ii) any other contract to which Parent, Affiliate or
subsidiary of the Parent is a party which default (1) involves the failure to
pay a matured obligation with an outstanding principal balance in excess of
$4,000,000, or (2) permits the acceleration of the maturity of obligations with
an outstanding principal balance in excess of $4,000,000 by any other party to
or beneficiary of such contract (any such event, a ‘Cross-Default Event”).

     11.     Program; Costs



  a. Seller shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Mortgage
Loans. Buyer shall notify the Seller if the costs incurred to review any single
Mortgage Loan exceed $2,500. Seller shall also pay, or reimburse Buyer if Buyer
shall pay, any termination fee, which may be due any servicer. Seller shall pay
to the Buyer an amount equal to one half of the reasonable fees and expenses of

-22-



--------------------------------------------------------------------------------



 





  Buyer’s counsel in connection with the Facility Agreements. Reasonable legal
fees for any subsequent amendments to this Agreement or related documents shall
be borne by Seller. Seller shall pay ongoing custodial and bank fees and
expenses as set forth in the Custodial Agreement, and any other ongoing fees and
expenses under any other Program Document.     b. If Buyer determines that, due
to the introduction of, any change in, or the compliance by Buyer with (i) any
eurocurrency reserve requirement or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
an increase in the cost to Buyer in engaging in the present or any future
Transactions, then Seller agrees to pay to Buyer, from time to time, upon demand
by Buyer (with a copy to Custodian) the actual cost of additional amounts as
specified by Buyer to compensate Buyer for such increased costs. In the event
that any additional amounts are payable pursuant to the foregoing sentence,
Seller, at Seller’s option, may elect to repurchase any Purchased Mortgage Loan
for which additional amounts may be due by notifying Buyer thereof and paying to
Buyer, on or before the date which is thirty (30) days after the date on which
Buyer shall have notified the Seller that such additional amounts are due, by
payment of the Repurchase Price plus any accrued additional amounts for such
Mortgaged Loans. A repurchase of a Mortgaged Loan pursuant to this Section 11.b
shall be without penalty, premium or Exit Fee.     c. With respect to any
Transaction, Buyer may conclusively rely upon, and shall incur no liability to
Seller in acting upon, any request or other communication that Buyer reasonably
believes to have been given or made by an Authorized Person on Seller’s behalf,
whether or not such person is listed on the certificate delivered pursuant to
Section 10(a)(8) hereof. In each such case, Seller hereby waives the right to
dispute Buyer’s record of the terms of the Purchase Confirmation, request or
other communication.     d. Any payments made by Seller to Buyer shall be free
and clear of, and without deduction or withholding for, any taxes; provided,
however, that if such payer shall be required by law to deduct or withhold any
taxes from any sums payable to Buyer, then such payer shall (A) make such
deductions or withholdings and pay such amounts to the relevant authority in
accordance with applicable law, (B) pay to Buyer the sum that would have been
payable had such deduction or withholding not been made, and (C) at the time
Price Differential is paid, pay to Buyer all additional amounts as specified by
Buyer to preserve the after-tax yield Buyer would have received if such tax had
not been imposed.

     12.     Servicing



  a. Seller, on Buyer’s behalf, shall contract with Master Servicer to service
the Mortgage Loans. The Primary Servicer shall service pursuant to the Interim
Servicing Agreement, consistent with the degree of skill and care that Seller
customarily requires with respect to similar Mortgage Loans owned or managed

-23-



--------------------------------------------------------------------------------



 





  by it and in accordance with Accepted Servicing Practices. The Servicer shall
(i) comply with all applicable Federal, State and local laws and regulations,
(ii) maintain all state and federal licenses necessary for it to perform its
servicing responsibilities hereunder and (iii) not impair the rights of Buyer in
any Mortgage Loans or any payment thereunder. Buyer may terminate the servicing
of any Mortgage Loan with the then-existing servicer in accordance with
Section 12(e) hereof.     b. Seller shall cause the Servicer to direct all
Mortgagors to deliver all payments with respect to the Purchased Mortgage Loans
to the Collection Account. Seller shall cause the Servicer not to commingle any
funds with respect to the Purchased Mortgage Loans with any other funds held by
the Servicer.     c. Seller shall cause the Servicer to deposit all collections
received by Servicer on account of the Purchased Mortgage Loans in the
Collection Account no later than two Business Days following receipt.     d.
Upon the occurrence of any of (i) a Default or Event of Default hereunder,
(ii) a Default or Event of Default under the Interim Servicing Agreement, or
(iii) a Cross-Default Event, Buyer shall have the right to immediately terminate
the Servicer’s right to service the Purchased Mortgage Loans without payment of
any penalty or termination fee. Seller and the Servicer shall cooperate in
transferring the servicing of the Purchased Mortgage Loans to a successor
servicer appointed by Buyer in its sole discretion.     e. If Seller should
discover that, for any reason whatsoever, Servicer or any entity responsible to
Seller for managing or servicing any such Purchased Mortgage Loan has failed to
perform fully Seller’s obligations under the Facility Agreements or any of the
obligations of such entities with respect to the Purchased Mortgage Loans,
Seller shall promptly notify Buyer.

     13.     Representations and Warranties



  a. Seller represents and warrants to Buyer as of the date hereof and as of
each Purchase Date for any Transaction that:               (1) Seller Existence.
Seller has been duly organized and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware.    
          (2) Licenses. Seller is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect. Seller has the requisite power and authority
and legal right to purchase Mortgage Loans and to own, sell and grant a lien on
all of its right, title and interest in and to the Mortgage Loans, and to
execute and deliver, engage in

-24-



--------------------------------------------------------------------------------



 





  the transactions contemplated by, and perform and observe the terms and
conditions of, this Agreement, each Facility Agreement and any Transaction
Request or, if applicable, Purchase Confirmation.               (3) Power.
Seller has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect.               (4) Due
Authorization. Seller has all necessary corporate or other power, authority and
legal right to execute, deliver and perform its obligations under each of the
Facility Agreements, as applicable. This Agreement, any Transaction Request,
Purchase Confirmation and the Facility Agreements have been (or, in the case of
Facility Agreements and any Transaction Request, Purchase Confirmation not yet
executed, will be) duly authorized, executed and delivered by Seller, all
requisite action having been taken, and each is valid, binding and enforceable
against Seller in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.               (5) Financial Statements. The Seller has heretofore
furnished to Buyer a copy of (a) the consolidated balance sheet of Holdings and
the consolidated balance sheets of Holdings’ consolidated Subsidiaries for the
fiscal year of Holdings ended December 31, 2002 and the related consolidated
statements of income and members’ equity and of cash flows for Holdings and
Holdings’ consolidated Subsidiaries for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, with the opinion
thereon of Ernst & Young. All such financial statements are complete and correct
and fairly present, in all material respects, the consolidated financial
condition of Holdings and its Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since December 31, 2002, there has been no
material adverse change in the consolidated business, operations or financial
condition of Holdings and its consolidated Subsidiaries taken as a whole from
that set forth in said financial statements nor is Seller aware of any state of
facts which (without notice or the lapse of time) would or could result in any
such material adverse change. Holdings has, on the date of the statements
delivered pursuant to this Section (the “Statement Date”) no material
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Buyer in writing.    
          (6) Event of Default. There exists no Event of Default under
Section 15(b) hereof, which default gives rise to a right to accelerate
indebtedness

-25-



--------------------------------------------------------------------------------



 





  as referenced in Section 15(b) hereof, under any mortgage, borrowing agreement
or other instrument or agreement pertaining to indebtedness for borrowed money
or to the repurchase of mortgage loans or securities.    
          (7) Solvency. Seller is solvent and will not be rendered insolvent by
any Transaction and, after giving effect to such Transaction, will not be left
with an unreasonably small amount of capital with which to engage in its
business. Seller does not intend to incur, and does not believe that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by Seller upon the sale of
the Purchased Mortgage Loans to Buyer constitutes reasonably equivalent value
and fair consideration for such Purchased Mortgage Loans. Seller is not
transferring any Purchased Mortgage Loans with any intent to hinder, delay or
defraud any of its creditors.               (8) No Conflicts. The execution,
delivery and performance by Seller of this Agreement, any Transaction Request or
Purchase Confirmation hereunder and the Facility Agreements do not conflict with
any term or provision of the certificate of formation or operating agreement of
Seller or any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to Seller of any court, regulatory body, administrative agency or
governmental body having jurisdiction over Seller, which conflict would have a
Material Adverse Effect and will not result in any violation of any such
mortgage, instrument, agreement or obligation to which Seller is a party.    
          (9) True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Holdings or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller, Holdings
or any Affiliate or officer thereof, negotiation, preparation, or delivery of
the Facility Agreements are true and complete in all material respects and do
not omit to disclose any material facts necessary to make the statements herein
or therein, in light of the circumstances in which they are made, not
misleading. All financial statements have been prepared in accordance with GAAP.
              (10) Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller of this Agreement, any Transaction Request, Purchase
Confirmation and the Facility Agreements.               (11) Litigation. There
is no action, proceeding or investigation pending with respect to which Seller
has received service of process or, to the best of Seller’s knowledge threatened
against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of this Agreement, any

-26-



--------------------------------------------------------------------------------



 





  Transaction, Transaction Request, Purchase Confirmation or any Facility
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, any Transaction Request, Purchase Confirmation
or any Facility Agreement, (C) makes a claim individually in an amount greater
than $500,000 or in an aggregate amount greater than $1,000,000, (D) which
requires filing with the Securities and Exchange Commission in accordance with
the 1934 Act or any rules thereunder or (E) which might materially and adversely
affect the validity of the Mortgage Loans or the performance by it of its
obligations under, or the validity or enforceability of, this Agreement, any
Transaction Request, Purchase Confirmation or any Facility Agreement.    
          (12) Material Adverse Change. There has been no material adverse
change in the business, operations, financial condition, properties or prospects
of Seller or its Affiliates since the date set forth in the most recent
financial statements supplied to Buyer.               (13) Ownership. Upon
payment of the Purchase Price and the filing of the financing statement and
delivery of the Mortgage Files to the Custodian and the Custodian’s receipt of
the related Request for Certification, Buyer shall become the sole owner of the
Purchased Mortgage Loans and related Repurchase Assets, free and clear of all
liens and encumbrances.               (14) Underwriting Guidelines. The
Underwriting Guidelines provided to Buyer are the true and correct Underwriting
Guidelines of the Parent.               (15) Taxes. Seller and its Subsidiaries
have filed all Federal income tax returns and all other material tax returns
that are required to be filed by it and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by it, except for any such taxes
as are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of Seller and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of Seller, adequate.               (16) Investment Company. Neither
Seller nor any of its Subsidiaries is required to be registered as an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.    
          (17) Chief Executive Office; Jurisdiction of Organization. On the
Effective Date, Seller’s chief executive office is located at 4445 Willard
Avenue, Chevy Chase, Maryland 20815. On the Effective Date, Seller’s
jurisdiction of organization is Delaware. Seller shall provide Buyer with thirty
days advance notice of any change in Seller’s principal office or place of
business or jurisdiction. Seller has no trade name. During the preceding five
years, Seller has not been known by or done business under any other name,
corporate or

-27-



--------------------------------------------------------------------------------



 





  fictitious, and has not filed or had filed against it any bankruptcy
receivership or similar petitions nor has it made any assignments for the
benefit of creditors.               (18) Location of Books and Records. The
location where Seller keeps its books and records, including all computer tapes
and records relating to the Purchased Mortgage Loans and the related Repurchase
Assets is its chief executive office.               (19) Net Worth. On the
Effective Date, Holdings’ Net Worth is not less than $200,000,000.    
          (20) ERISA. Each Plan to which Parent or its Subsidiaries make direct
contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.    
          (21) Adverse Selection. Seller has not selected the Purchased Mortgage
Loans in a manner so as to adversely affect Buyer’s interests.    
          (22) Agreements. Neither Parent nor any Affiliate of Parent is a party
to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 13(a)(5) hereof. Neither Parent nor any Affiliate of Parent is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Parent as a whole. No holder of any
indebtedness of Parent or of any Affiliate of Parent has given notice of any
asserted default thereunder.               (23) Other Indebtedness. As of
June 30, 2003, the total borrowings of Holdings and its consolidated
subsidiaries (as set forth in the Form S-1 Registration Statement of
CapitalSource Inc. as filed with the Securities and Exchange Commission (the
“SEC”) on June 12, 2003, as amended from time to time, including by Amendment
No. 3 to S-1 Registration Statement filed with the SEC on July 24, 2003, and as
may be amended subsequent to the date hereof) was $1,141,297,000.    
          (24) No Reliance. Seller has made its own independent decisions to
enter into the Facility Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

-28-



--------------------------------------------------------------------------------



 





            (25) Purchase of Each Mortgage Loan. a. Each Mortgage Loan was
purchased by the Seller on the relevant Purchase Date pursuant to the Transfer
Agreement and the related Transfer Assignment.     b. With respect to every
Purchased Mortgage Loan, Seller represents and warrants to Buyer as of the
applicable Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1 is true and correct.     c.
The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Buyer and shall continue for so long
as the Purchased Mortgage Loans are subject to this Agreement.

     14.     Covenants

Seller covenants with Buyer that, during the term of this facility:



  a. Litigation. Seller will promptly, and in any event within ten (10) days
after service of process on any of the following, give to Buyer notice of
(a) all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are threatened or pending) or
other legal or arbitrable proceedings affecting Seller or affecting any of the
Property of any of them before any Governmental Authority or (b) all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller or affecting any of the Property of any of them
before any Governmental Authority that (i) questions or challenges the validity
or enforceability of any of the Facility Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or in
an aggregate amount greater than $500,000, or (iii) which, individually or in
the aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect.     b. Prohibition of Fundamental Changes. Seller shall
not enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets.     c. Servicer;
Asset Tape. Upon the occurrence of any of the following (a) the occurrence and
continuation of an Event of Default, (b) the fifth Business Day of each month,
or (c) upon the request of Buyer, Seller shall cause Servicer to provide to
Buyer, electronically, in a format mutually acceptable to Buyer and Seller, an
Asset Tape. Seller shall not cause the Mortgage Loans to be serviced by any
servicer other than a servicer expressly approved in writing by Buyer, which
approval shall be deemed granted by Buyer with respect to Seller with the
execution of this Agreement.     d. Insurance. Seller will continue to maintain
insurance coverage with respect to employee dishonesty, forgery or alteration,
theft, disappearance and destruction,

-29-



--------------------------------------------------------------------------------



 





  robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount equal to at least $2,000,000.     e. No
Adverse Claims. Seller warrants and will defend, and shall cause any Servicer to
defend, the right, title and interest of Buyer in and to all Purchased Mortgage
Loans and the related Repurchase Assets against all adverse claims and demands.
    f. Assignment. Except as permitted herein, neither Seller nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Facility Agreements), any of the
Purchased Mortgage Loans or any interest therein.     g. Security Interest.
Seller shall do all things necessary to preserve the Purchased Mortgage Loans
and the related Repurchase Assets so that they remain subject to a first
priority perfected security interest hereunder. Without limiting the foregoing,
Seller will comply with all rules, regulations and other laws of any
Governmental Authority and cause the Purchased Mortgage Loans or the related
Repurchase Assets to comply with all applicable rules, regulations and other
laws. Seller will not allow any default for which Seller is responsible to occur
under any Purchased Mortgage Loans or the related Repurchase Assets or any
Facility Agreement and Seller shall fully perform or cause to be performed when
due all of its obligations under any Purchased Mortgage Loans or the related
Repurchase Assets and any Facility Agreement.     h. Records.    
          (1) Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Mortgage Loans in accordance
with industry custom and practice for assets similar to the Purchased Mortgage
Loans, including those maintained pursuant to the preceding subparagraph, and
all such Records shall be in Custodian’s possession unless Buyer otherwise
approves. Seller will not allow any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Mortgage Loan, in which
event Seller will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file. Seller or the Servicer of
the Purchased Mortgage Loans will maintain all such Records not in the
possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Purchased Mortgage Loans and
preserve them against loss.               (2) For so long as Buyer has an
interest in or lien on any Purchased Mortgage Loan, Seller will hold or cause to
be held all related Records in trust for Buyer. Seller shall notify, or cause to
be notified, every other party holding any such Records of the interests and
liens in favor of Buyer granted hereby.

-30-



--------------------------------------------------------------------------------



 





            (3) Upon reasonable advance notice from Custodian or Buyer, Seller
shall (x) make any and all such Records available to Custodian or Buyer to
examine any such Records, either by its own officers or employees, or by agents
or contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.     i. Books. Seller shall keep or cause to be
kept in reasonable detail books and records of account of its assets and
business and shall clearly reflect therein the transfer of Purchased Mortgage
Loans to Buyer.     j. Approvals. Seller shall maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Facility Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.     k. Material Change in Business.
Seller shall not make any material change in the nature of its business as
carried on at the date hereof. At least one of the following individuals shall
be part of the senior management of the Parent: Dean Graham, Jason Fish or John
Delaney.     l. Underwriting Guidelines. Without the prior written consent of
Buyer, Seller shall not permit the Servicer to amend or otherwise modify the
Underwriting Guidelines in any material respect in any manner that might
adversely affect the Mortgage Loans. Without limiting the foregoing, in the
event that the Servicer makes any amendment or modification to the Underwriting
Guidelines, Seller shall promptly deliver to Buyer a complete copy of the
amended or modified Underwriting Guidelines.     m. Applicable Law. Seller shall
comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, except where the failure to comply would
not have a Material Adverse Effect.     n. Existence. Seller shall preserve and
maintain its legal existence and all of its material rights, privileges,
licenses and franchises.     o. Chief Executive Office; Jurisdiction of
Organization. Seller shall not move its chief executive office from the address
referred to in Section 13(a)(17) or change its jurisdiction of organization from
the jurisdiction referred to in Section 13(a)(17) unless it shall have provided
Buyer 30 days’ prior written notice of such change.     p. Taxes. Seller shall
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good

-31-



--------------------------------------------------------------------------------



 





  faith and by proper proceedings and against which adequate reserves are being
maintained.     q. Transactions with Affiliates. Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under the Facility Agreements,
(b) in the ordinary course of Seller’s business and (c) upon fair and reasonable
terms no less favorable to Seller than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate, or make a payment
that is not otherwise permitted by this Section to any Affiliate.     r.
Guarantees. Seller shall not create, incur, assume or suffer to exist any
Guarantees.     s. True and Correct Information. All information, reports,
exhibits, schedules, financial statements or certificates of Seller, Holdings,
any Affiliate thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of Seller are and will be true and complete and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.
All required financial statements, information and reports delivered by Seller
to Buyer pursuant to this Agreement shall be prepared in accordance with U.S.
GAAP, or, if applicable, to SEC filings, the appropriate SEC accounting
regulations.     t. Blocked Account. The Seller shall maintain the Collection
Account subject to the Blocked Account Agreement.     u. Amendment. Without the
prior written consent of the Buyer, neither the Seller nor the Servicer shall
enter into any amendment, supplement or modification of any Mortgage Loan
subject to a Transaction hereunder which would (A) change the aggregate
principal amount evidenced by the Mortgage Note, (B) change the interest rate
payable under the Mortgage Note, (C) modify the maturity date of the Mortgage
Loan, (D) provide for the payment of any additional interest, additional fees,
kicker or similar equity feature in respect of the Mortgage Loan or (E) change
the amount of any payments required under the Note or modify any related
amortization schedule.     v. Special Purpose Entity. Seller shall (i) maintain
its own separate books and records and bank accounts (except that, for
accounting and reporting purposes, the Seller may be included in the
consolidated financial statements of an equity owner of the Seller in accordance
with GAAP) provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Seller
from such Affiliate and to indicate that the Seller’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person and (B) such assets shall also be listed on the Seller’s own
separate balance sheet); (ii) at all times hold itself out to the public

-32-



--------------------------------------------------------------------------------



 





  and all other Persons as a legal entity separate from the Member and any other
Person (except for inclusion in consolidated financial statements of an equity
owner, as described in clause (i) above) (iii) have a Board of Managers composed
differently from that of the Member and any other Person; (iv) conduct its
business in its own name (or any trade name that will not be reasonably likely
to cause confusion as to its separate existence) and strictly comply with all
organizational formalities to maintain its separate existence; (v) maintain
separate financial statements (except for inclusion in consolidated financial
statements of an equity owner, as described in clause (i) above); (vi) except as
contemplated under the provisions of clause (ix) below, pay its own liabilities
only out of its own funds; (vii) maintain an arm’s length relationship with its
Affiliates and the Member and any other party furnishing services to it;
(viii) maintain a sufficient number of employees (which may be zero) for its
contemplated business and pay the salaries of its own employees, if any; (ix)
allocate fairly and reasonably, and pay its share of, any overhead expenses and
other common expenses for shared office space and facilities, goods or services
provided to multiple entities; (xi) maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; (xii) observe all
limited liability company formalities necessary to maintain its separate
identity as an entity separate and distinct from the Member and all of its other
Affiliates; (xiii) hold title to its assets in its own name; (xv) not engage,
directly or indirectly, in any business other than the actions required or
permitted to be performed under Article 4 of the LLC Agreement, the Facility
Agreements or this Section 14 v.; (xvi) not incur, create or assume any
indebtedness other than as expressly permitted under the Facility Agreements;
(xvii) not to the fullest extent permitted by law, engage in or seek or consent
to any dissolution, winding up, liquidation, consolidation, merger or sale or
transfer of all or substantially all of its assets except as expressly permitted
pursuant to any provision of the Facility Agreements; (xviii) not fail to file
separate federal or state income tax returns, if any, as may be required under
applicable law (to the extent (1) not part of a consolidated return or returns
or (2) not treated as a division of another taxpayer or a disregarded entity for
tax purposes), and pay any taxes so required to be paid under applicable law;
(xix) not assume or guarantee or become obligated for the debts of any other
Person or hold out its credit as being available to satisfy the obligations of
any other Person; provided, however, that this provision shall not be deemed to
prohibit indemnification and contribution agreements by the Company and its
Affiliates entered into under the LLC Agreement, or (to the extent not
prohibited under the Facility Agreements) commercially reasonable
indemnification obligations incurred in the ordinary course of business of the
Company; (xx) not fail to correct any known misunderstanding regarding its
separate identity; (xxi) not except as otherwise contemplated under the Facility
Agreements, commingle its funds or other assets with those of any other Person;
(xxii) not acquire obligations or securities of its Members; (xxiii) not pledge
any of its assets for the benefit of any other Person, except as otherwise
contemplated or permitted by the Facility Agreements; (xxiv) not make any loans
to any other Person, or buy or hold evidence of indebtedness issued by any other
Person; (xxv) not identify its

-33-



--------------------------------------------------------------------------------



 





  Members or any of its Affiliates as a division or part of it (except for
inclusion in consolidated financial statements of an equity owner); (xxvi) not
engage (either as transferor or transferee) in any material transaction with any
Affiliate other than for fair value and on terms similar to those obtainable in
arms-length transactions with unaffiliated parties, or engage in any transaction
with any Affiliate involving any intent to hinder, delay or defraud any entity;
(xxvii) not have or create any subsidiaries, or hold any equity interest in any
other Person and (xxviii) except as provided in the Facility Agreements, deposit
all of its funds in checking accounts, savings accounts, time deposits or
certificates of deposit in its own name. The Member will (i) observe all
customary formalities necessary to maintain its identity as an entity separate
and distinct from the Seller; (ii) hold itself out as a separate and distinct
entity from the Seller and not identify the Seller as a division of the Member;
(iii) maintain its books and records and bank accounts separate from the Seller;
and (iv) hold its assets in its own name.     w. Subsidiaries. The Seller shall
have no Subsidiaries.

     15.     Events of Default



  Each of the following shall constitute an “Event of Default” hereunder:     a.
Payment Failure. Failure of Seller to (i) make any payment of Price Differential
or Repurchase Price or any other sum which has become due, on a Price
Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of Seller to Buyer or to any Affiliate of Buyer, and, in the case
of a failure to make a payment of any sum other than a Price Differential or a
Repurchase Price, the continuance of such failure for a period of two
(2) Business Days after Buyer notifies Seller of such failure or (ii) cure any
Margin Deficit when due pursuant to Section 6 hereof.     b. Cross Default.
(i) Seller shall be in default under (i) any Indebtedness of Seller which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (ii) any other contract to which Seller is
a party which default (1) involves the failure to pay a matured obligation, or
(2) permits the acceleration of the maturity of obligations by any other party
to or beneficiary of such contract or (iii) Seller or any of Seller’s Affiliates
shall be in default under any Facility Agreement.     c. Assignment. Assignment
or attempted assignment by Seller of this Agreement or any rights hereunder
without first obtaining the specific written consent of Buyer, or the granting
by Seller of any security interest, lien or other encumbrances on any Purchased
Mortgage Loans to any person other than Buyer.

-34-



--------------------------------------------------------------------------------



 





  d. Insolvency. An Act of Insolvency shall have occurred with respect to
Seller, the Parent or any Affiliate.     e. Material Adverse Change. Any
material adverse change in the Property, business, financial condition or
operations of Seller or any of its Affiliates shall occur, in each case as
determined by Buyer in its sole good faith discretion, or any other condition
shall exist which, in Buyer’s sole good faith discretion, constitutes a material
impairment of Seller’s ability to perform its obligations under this Agreement
or any other Facility Agreement.     f. Breach of Financial Representation or
Covenant or Obligation. A breach by Seller of any of the representations,
warranties or covenants or obligations set forth in Sections 13(a)(1), 13(a)(7),
13(a)(12), 13(a)(19), 13(a)(25), 14a, 14b, 14d, 14k, 14n, 14p, 14q, 14r, 14t,
14u or 14v of this Agreement.     g. Breach of Non-Financial Representation or
Covenant. A breach by Seller of any other material representation, warranty or
covenant set forth in this Agreement (and not otherwise specified in Section
15(f) above), if such breach is not cured within five (5) Business Days (other
than the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the existence of a Margin
Deficit and the obligation to repurchase such Mortgage Loan) unless (i) such
party shall have made any such representations and warranties with knowledge
that they were materially false or misleading at the time made, (ii) any such
representations and warranties have been determined by Buyer in its sole
discretion to be materially false or misleading on a regular basis, or
(iii) Buyer, in its sole discretion, determines that such breach of a material
representation, warranty or covenant materially and adversely affects (A) the
financial condition of such party, its Subsidiaries or Affiliates; or
(B) Buyer’s determination to enter into this Agreement or Transactions with such
party, then such breach shall constitute an immediate Event of Default and
Seller shall have no cure right hereunder).     h. Change of Control. The
occurrence of a Change in Control of the Seller or the Parent.     i. Failure to
Transfer. Seller fails to transfer the Purchased Mortgage Loans to Buyer on the
applicable Purchase Date (provided Buyer has tendered the related Purchase
Price).     j. Judgment.



              (1) A final judgment or judgments for the payment of money shall
be rendered against the Seller by one or more courts, administrative tribunals
or other bodies having jurisdiction and the same shall not be satisfied,
discharged (or provision shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within 30 days from the date of
entry thereof.

-35-



--------------------------------------------------------------------------------



 





              (2) A final judgment or judgments for the payment of money in
excess of $2,000,000 in the aggregate shall be rendered against the Parent or
any of its Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.



  k. Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Seller, or shall have taken any
action to displace the management of Seller or to curtail its authority in the
conduct of the business of Seller, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of Seller as an issuer,
buyer or a seller/servicer of Mortgage Loans or securities backed thereby, and
such action provided for in this subparagraph (m) shall not have been
discontinued or stayed within 30 days.     l. Inability to Perform. An officer
of Seller shall admit its inability to, or its intention not to, perform any of
Seller’s Obligations hereunder.     m. Security Interest. This Agreement shall
for any reason cease to create a valid, first priority security interest in any
material portion of the Purchased Mortgage Loans or other Repurchase Assets
purported to be covered hereby.     n. Financial Statements. Holdings’ audited
annual financial statements or the notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of Holdings as a “going concern” or a reference of similar import.

           An Event of Default shall be deemed to be continuing unless expressly
waived by Buyer in writing.

     16.     Remedies Upon Default



  In the event that an Event of Default shall have occurred:     a. Buyer may,
at its option (which option shall be deemed to have been exercised immediately
upon the occurrence of an Act of Insolvency of Seller or any Affiliate), declare
an Event of Default to have occurred hereunder and, upon the exercise or deemed
exercise of such option, the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (except
that, in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise, such Transaction
shall be deemed immediately canceled). Buyer shall (except upon the occurrence
of an Act of Insolvency) give notice to Seller of the exercise of such option as
promptly as practicable.

-36-



--------------------------------------------------------------------------------



 





  b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Seller’s obligations in such Transactions
to repurchase all Purchased Mortgage Loans, at the Repurchase Price therefor on
the Repurchase Date determined in accordance with subparagraph (a) of this
Section, shall thereupon become immediately due and payable, (ii) all Income
paid after such exercise or deemed exercise shall be retained by Buyer and
applied, in Buyer’s sole discretion, to the aggregate unpaid Repurchase Prices
for all outstanding Transactions and any other amounts owing by Seller
hereunder, and (iii) Seller shall immediately deliver to Buyer the Mortgage
Files relating to any Purchased Mortgage Loans subject to such Transactions then
in Seller’s possession or control.     c. Buyer also shall have the right to
obtain physical possession, and to commence an action to obtain physical
possession, of all Records and files of Seller relating to the Purchased
Mortgage Loans and all documents relating to the Purchased Mortgage Loans
(including, without limitation, any legal, credit or servicing files with
respect to the Purchased Mortgage Loans) which are then or may thereafter come
in to the possession of Seller or any third party acting for Seller. To obtain
physical possession of any Purchased Mortgage Loans held by Custodian, Buyer
shall present to Custodian a Trust Receipt and Certification. Buyer shall be
entitled to specific performance of all agreements of Seller contained in this
Agreement.     d. Buyer shall have the right to direct all servicers then
servicing any Purchased Mortgage Loans to remit all collections thereon to
Buyer, and if any such payments are received by Seller, Seller shall not
commingle the amounts received with other funds of Seller and shall promptly pay
them over to Buyer. Buyer shall also have the right to terminate any one or all
of the servicers then servicing any Purchased Mortgage Loans with or without
cause. In addition, Buyer shall have the right to immediately sell the Purchased
Mortgage Loans and liquidate all Repurchase Assets. Such disposition of
Purchased Mortgage Loans may be, at Buyer’s option, on either a
servicing-released or a servicing-retained basis. Buyer shall be entitled to
place the Purchased Mortgage Loans in a pool for issuance of mortgage-backed
securities at the then-prevailing price for such securities and to sell such
securities for such prevailing price in the open market. Buyer shall also be
entitled to sell any or all of such Mortgage Loans individually for the
prevailing price.     e. Upon the happening of one or more Events of Default,
Buyer may apply any proceeds from the liquidation of the Purchased Mortgage
Loans and Repurchase Assets to the Repurchase Prices hereunder and all other
Obligations in the manner Buyer deems appropriate in its sole discretion.     f.
Seller shall be liable to Buyer for (i) the amount of all reasonable legal or
other expenses, including, without limitation, all costs and expenses of Buyer
in connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,

-37-



--------------------------------------------------------------------------------



 





  insolvency or other similar proceeding affecting creditors’ rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal counsel of Buyer) incurred in
connection with or as a result of an Event of Default, (ii) damages in an amount
equal to the cost (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.     g. To the
extent permitted by applicable law, Seller shall be liable to Buyer for interest
on any amounts owing by Seller hereunder, from the date Seller becomes liable
for such amounts hereunder until such amounts are (i) paid in full by Seller or
(ii) satisfied in full by the exercise of Buyer’s rights hereunder. Interest on
any sum payable by Seller under this Section 16(g) shall be at a rate equal to
the Post-Default Rate.     h. Buyer shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement or
applicable law.     i. Buyer may exercise one or more of the remedies available
to Buyer immediately upon the occurrence of an Event of Default and, except to
the extent provided in subsections (a) and (d) of this Section, at any time
thereafter without notice to Seller. All rights and remedies arising under this
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.     j. Buyer may
enforce its rights and remedies hereunder without prior judicial process or
hearing, and Seller hereby expressly waives any defenses Seller might otherwise
have to require Buyer to enforce its rights by judicial process. Seller also
waives any defense (other than a defense of payment or performance) Seller might
otherwise have arising from the use of nonjudicial process, enforcement and sale
of all or any portion of the Purchased Mortgage Loans, or from any other
election of remedies. Seller recognizes that nonjudicial remedies are consistent
with the usages of the trade, are responsive to commercial necessity and are the
result of a bargain at arm’s length.     k. Buyer shall have the right to
perform reasonable due diligence with respect to Seller and the Mortgage Loans,
which review shall be at the expense of Seller.

     17.     Reports



  a. Notices. Seller shall furnish to Buyer (x) promptly, copies of any material
and adverse notices (including, without limitation, notices of defaults,
breaches, potential defaults or potential breaches) and any material financial
information that is not otherwise required to be provided by Seller hereunder
which is given to Seller’s lenders, (y) immediately, notice of the occurrence of
any Event of Default

-38-



--------------------------------------------------------------------------------



 





  hereunder or default or breach by Seller or Parent of any obligation under any
Facility Agreement or any material contract or agreement of Seller or Parent or
the occurrence of any event or circumstance that such party reasonably expects
has resulted in, or will, with the passage of time, result in, a Material
Adverse Effect or an Event of Default or such a default or breach by such party
and (z) the following:               (1) as soon as available and in any event
within forty-five (45) calendar days after the end of each calendar quarter, the
unaudited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Holdings and
its consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, accompanied by a certificate of a Responsible
Officer of Holdings, which certificate shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of Holdings and its consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);    
          (2) as soon as available and in any event within ninety (90) days
after the end of each fiscal year of Holdings, the consolidated balance sheets
of Holdings and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and members’ equity and of
cash flows for Holdings and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion and the scope of audit shall be
acceptable to Buyer in its sole discretion, shall have no “going concern”
qualification and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Holdings and its respective consolidated Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;               (3) such other prepared
statements that Buyer may reasonably request;               (4) if applicable,
copies of any 10-Ks, 10-Qs, registration statements and other “corporate
finance” SEC filings (other than 8-Ks) by Seller, within 5 Business Days of
their filing with the SEC; provided, that, Seller or any Affiliate will provide
Buyer and Credit Suisse First Boston LLC with a copy of the annual 10-K filed
with the SEC by Seller or its affiliates, no later than 90 days after the end of
the year;               (5) as soon as available, and in any event within thirty
(30) days of receipt, copies of relevant portions of all final written
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of

-39-



--------------------------------------------------------------------------------



 





  operations (including those prepared on a contract basis) with respect to the
Seller or Parent, which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or (iii)
“report cards,” “grades” or other classifications of the quality of Seller’s
operations;               (6) from time to time such other information regarding
the financial condition, operations, or business of the Seller as Buyer may
reasonably request;               (7) as soon as reasonably possible, and in any
event within thirty (30) days after a Responsible Officer of the Seller has
knowledge of the occurrence of any Event of Termination, stating the particulars
of such Event of Termination in reasonable detail;               (8) As soon as
reasonably possible, notice of any of the following events:    
     (a) reduction in the insurance coverage required of Seller, Servicer or any
other Person pursuant to any Facility Agreement, with a copy of evidence of same
attached;          (b) any material dispute, litigation, investigation,
proceeding or suspension between Seller or Parent, on the one hand, and any
Governmental Authority or any Person;          (c) any material change in
accounting policies or financial reporting practices of Seller or Parent;    
     (d) with respect to any Purchased Mortgage Loan, immediately upon receipt
of notice or knowledge thereof, that the underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to affect adversely the value of
such Mortgaged Loan;          (e) any material issues raised upon examination of
Seller or Seller’s facilities by any Governmental Authority;    
     (f) promptly upon receipt of notice or knowledge of (i) any default related
to any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Facility Agreements) on, or claim
asserted against, any of the Purchased Mortgage Loans; and          (g) any
other event, circumstance or condition that has resulted, or is reasonably
likely to result in a Material Adverse Effect with respect to Seller or Parent.

-40-



--------------------------------------------------------------------------------



 





  b. Officer’s Certificates. Seller will furnish to Buyer, at the time the
Seller furnishes each set of financial statements pursuant to Section 17(a)(1)
or (2) above, a certificate of a Responsible Officer of Seller in the form of
Exhibit D hereto.     c. Mortgage Loan Reports. Seller will furnish to Buyer
monthly electronic Mortgage Loan performance data, including, without
limitation, delinquency reports (i.e., delinquency, foreclosure and net
charge-off reports).     d. Asset Tape. Seller shall provide to Buyer,
electronically, in a format mutually acceptable to Buyer and Seller, an Asset
Tape by no later than the Reporting Date.     e. Other. Seller shall deliver to
Buyer any other reports or information reasonably requested by Buyer or as
otherwise required pursuant to this Agreement.

     18.     Repurchase Transactions

          Buyer may, in its sole election, engage in repurchase transactions
with the Purchased Mortgage Loans or otherwise pledge, hypothecate, assign,
transfer or otherwise convey the Purchased Mortgage Loans with a counterparty of
Buyer’s choice. Unless an Event of Default shall have occurred, no such
transaction shall relieve Buyer of its obligations to transfer Purchased
Mortgage Loans to Seller pursuant to Section 4 hereof, or of Buyer’s obligation
to credit or pay Income to, or apply Income to the obligations of, Seller
pursuant to Section 7 hereof. In the event Buyer engages in a repurchase
transaction with any of the Purchased Mortgage Loans or otherwise pledges or
hypothecates any of the Purchased Mortgage Loans, Buyer shall have the right to
assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Mortgage Loans that are subject to such repurchase transaction.

     19.     Single Agreement

          Buyer and Seller acknowledge that, and have entered hereunto, and will
enter into each Transaction hereunder, in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

-41-



--------------------------------------------------------------------------------



 



     20.     Notices and Other Communications

          Any and all notices (with the exception of Transaction Requests or
Purchase Confirmations, which shall be delivered via facsimile only),
statements, demands or other communications hereunder may be given by a party to
the other by mail, facsimile, messenger or otherwise to the address specified
below, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other. All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.

    If to Seller:    CapitalSource SNF Funding LLC  4445 Willard Avenue  Chevy
Chase, Maryland 20815  Attention: Steven A. Museles  Telephone: (301) 841-2700
 Fax: (301) 841-2340   With a copy to:    Lee E. Berner, Esq.  Hogan & Hartson
L.L.P.  8300 Greensboro Drive  Suite 1100  McLean, Virginia 22102  Telephone:
(703) 610-6137  Fax: (703) 610-6200   If to Buyer:    Credit Suisse First Boston
Mortgage Capital LLC  Eleven Madison Avenue  Attention: Richard Lerner  Phone
Number: (212) 538-5858  Fax Number:    (212) 743-5540

     21.     Entire Agreement; Severability

          This Agreement shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.

-42-



--------------------------------------------------------------------------------



 



     22.     Non assignability

The Facility Agreements are not assignable by Seller. Buyer may from time to
time assign all or a portion of its rights and obligations under this Agreement
and the Facility Agreements; provided, however that (a) Buyer shall not assign
its ongoing obligations under this Agreement to any entity unless such entity or
its Affiliate is rated at least BBB- by S&P, and (b) Buyer shall maintain, for
review by Seller upon written request, a register of assignees and a copy of an
executed assignment and acceptance by Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned; and provided further, that in the event that the Buyer
assigns its rights to an entity which originates loans secured by skilled
nursing facilities, the Seller shall have the right to repurchase all Mortgage
Loans without penalty, premium or Exit Fee. Upon such assignment, such assignee
shall be a party hereto and to each Facility Agreement to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and Buyer
shall be released from its obligations hereunder and under the Facility
Agreements. Unless otherwise stated in the Assignment and Acceptance, Seller
shall continue to take directions solely from Buyer unless otherwise notified by
Buyer in writing. Buyer may distribute to any prospective assignee any document
or other information delivered to Buyer by Seller.

     23.     Set-off

          In addition to any rights and remedies of Buyer provided by law, Buyer
shall have the right, without prior notice to Seller, any such notice being
expressly waived by Seller to the extent permitted by applicable law, upon any
amount becoming due and payable by Seller hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Buyer or any
branch or agency thereof to or for the credit or the account of Seller. Buyer
agrees promptly to notify Seller after any such set-off and application made by
Buyer; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

     24.     Binding Effect; Governing Law; Jurisdiction



  a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.



  b. SELLER HEREBY WAIVES TRIAL BY JURY. SELLER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF

-43-



--------------------------------------------------------------------------------



 





  ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE FACILITY
AGREEMENTS IN ANY ACTION OR PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY
OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR
RELATING TO THE FACILITY AGREEMENTS.

     25.     No Waivers, Etc.

          No express or implied waiver of any Event of Default by either party
shall constitute a waiver of any other Event of Default and no exercise of any
remedy hereunder by any party shall constitute a waiver of its right to exercise
any other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

     26.     Intent



  a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).     b. It is understood that either party’s right to liquidate
Purchased Mortgage Loans delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Section 16 hereof is a
contractual right to liquidate such Transaction as described in Sections 555 and
559 of Title 11 of the United States Code, as amended.     c. The parties agree
and acknowledge that if a party hereto is an “insured depository institution,”
as such term is defined in the Federal Deposit Insurance Act, as amended
(“FDIA”), then each Transaction hereunder is a “qualified financial contract,”
as that term is defined in FDIA and any rules, orders or policy statements
thereunder (except insofar as the type of assets subject to such Transaction
would render such definition inapplicable).     d. It is understood that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation

-44-



--------------------------------------------------------------------------------



 





  Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

     27.     Disclosure Relating to Certain Federal Protections

          The parties acknowledge that they have been advised that:



  a. in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;     b. in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and     c. in the
case of Transactions in which one of the parties is a financial institution,
funds held by the financial institution pursuant to a Transaction hereunder are
not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable.

     28.     Power of Attorney

          Seller hereby authorizes Buyer to file such financing statement or
statements relating to the Purchased Mortgage Loans without Seller’s signature
thereon as Buyer, at its option, may deem appropriate. Seller hereby appoints
Buyer as Seller’s agent and attorney-in-fact to execute any such financing
statement or statements in Seller’s name and to perform all other acts which
Buyer deems appropriate to perfect and continue its ownership interest in and/or
the security interest granted hereby, if applicable, and to protect, preserve
and realize upon the Purchased Mortgage Loans, including, but not limited to,
the right to endorse notes, complete blanks in documents, transfer servicing,
and sign assignments on behalf of Seller as its agent and attorney-in-fact. This
agency and power of attorney is coupled with an interest and is irrevocable
without Buyer’s consent. Notwithstanding the foregoing, the power of attorney
hereby granted may be exercised only during the occurrence and continuance of
any Event of Default hereunder. Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 28.

     29.     Buyer May Act Through Affiliates

          Buyer may, from time to time, designate one or more affiliates for the
purpose of performing any action hereunder.

-45-



--------------------------------------------------------------------------------



 



     30.     Indemnification; Obligations



  a. Seller agrees to hold Buyer and each of its respective Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) harmless from and indemnify each Indemnified Party (and will reimburse
each Indemnified Party as the same is incurred) against all liabilities, losses,
damages, judgments, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) of any kind which may be imposed on,
incurred by, or asserted against any Indemnified Party relating to or arising
out of this Agreement, any Transaction Request, Purchase Confirmation, any
Facility Agreement or any transaction contemplated hereby or thereby resulting
from anything other than the Indemnified Party’s gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Seller agrees
to hold any Indemnified Party harmless from and indemnify such Indemnified Party
against all Costs with respect to all Mortgage Loans relating to or arising out
of any violation or alleged violation of any environmental law, rule or
regulation. Seller also agrees to reimburse each Indemnified Party for all
reasonable expenses in connection with the enforcement of this Agreement and the
exercise of any right or remedy provided for herein, any Transaction Request,
Purchase Confirmation and any Facility Agreement, including, without limitation,
the reasonable fees and disbursements of counsel. Seller’s agreements in this
Section 30 shall survive the payment in full of the Repurchase Price and the
expiration or termination of this Agreement. Seller hereby acknowledges that
(1) its obligations hereunder are recourse obligations of Seller and are not
limited to recoveries each Indemnified Party may have with respect to the
Purchased Mortgage Loans and (2) Buyer shall have no recourse to any equity
owner of the Seller; provided, however, that the Parent, by executing this
Agreement, hereby agrees to be liable to the Buyer, on a joint and several basis
with the Seller, solely for losses incurred by the Buyer hereunder as a result
of (i) fraud or intentional misrepresentation by the Seller or the Parent in
connection with a Mortgage Loan, (ii) the gross negligence or willful misconduct
of the Seller or the Parent in connection with a Mortgage Loan or (iii) the
breach of any representation, warranty, covenant or indemnification provision in
a Mortgage concerning a environmental laws, hazardous substances and asbestos or
in any separate indemnity executed in connection with a Mortgage Loan. Seller
also agrees not to assert any claim against Buyer or any of its Affiliates, or
any of their respective officers, directors, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the facility established
hereunder, the actual or proposed use of the proceeds of the Transactions, this
Agreement or any of the transactions contemplated thereby.     b. THE FOREGOING
INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT
LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF THE INDEMNIFIED PARTIES.

-46-



--------------------------------------------------------------------------------



 





  c. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Seller shall,
upon demand by Buyer, pay to Buyer an amount sufficient to compensate Buyer for
any losses, costs or expenses that it may reasonably incur as of a result of
such payment.     d. Without limiting the provisions of Section 30(a) hereof, if
Seller fails to pay when due any costs, expenses or other amounts payable by it
under this Agreement, including, without limitation, fees and expenses of
counsel and indemnities, such amount may be paid on behalf of Seller by Buyer,
in its sole discretion.

     31.     Counterparts

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
together constitute one and the same instrument.

     32.     Confidentiality

          This Agreement and its terms, provisions, supplements and amendments,
and notices hereunder, are proprietary to Buyer and shall be held by Seller in
strict confidence and shall not be disclosed to any third party without the
written consent of Buyer except for (i) disclosure to Seller’s direct and
indirect Affiliates and Subsidiaries, attorneys or accountants, but only to the
extent such disclosure is necessary and such parties agree to hold all
information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body.

     33.     Recording of Communications

          Buyer and Seller shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to Transactions.
Buyer and Seller consent to the admissibility of such tape recordings in any
court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.

     34.     Periodic Due Diligence Review

          Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Seller and the Mortgage Loans, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and Seller agrees that upon
reasonable (but no less than five (5) Business Day’s) prior notice unless a
Default or an Event of Default shall have occurred, in which case no notice is
required, to Seller, Buyer or its authorized representatives will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of, the Mortgage Files and any and all

-47-



--------------------------------------------------------------------------------



 



documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of Seller, the Servicer
and/or the Custodian. Seller also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Mortgage Loans. Without limiting the
generality of the foregoing, Seller acknowledges that Buyer may purchase
Mortgage Loans from Seller based solely upon the information provided by Seller
to Buyer in the Mortgage Loan Schedule and the representations, warranties and
covenants contained herein, and that Buyer, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan. Buyer may underwrite such Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of Seller. Seller
further agrees that Seller shall pay all out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 34 (“Due Diligence Costs”); provided, that so long as no Default has
occurred, Seller shall pay for only one (1) due diligence review of a Mortgage
Loan in any calendar year (not including any initial due diligence of the
Mortgage Loan prior to the Purchase Date.

     35.     Facility Fee

          Subject to the provisions of the following paragraph, the Seller shall
pay to Buyer on each Purchase Date a facility fee in an amount equal to the
product of (a) 0.50% and (b) the amount by which the aggregate Purchase Price of
all outstanding Transactions (including the aggregate Purchase Price of
Transactions entered into on such Purchase Date) exceeds the highest aggregate
Purchase Price of Transactions outstanding on any day prior to such Purchase
Date; provided, that the aggregate facility fees paid pursuant to this section
during the period prior to the Termination Date shall not exceed $1,500,000.

          Each such fee shall be payable in immediately available funds on the
related Purchase Date. Such payment shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at the
account set forth in Section 9 hereof.

     36.     Authorizations Any of the persons whose signatures and titles
appear on Schedule 2 are authorized, acting singly, to act for Seller or Buyer,
as the case may be, under this Agreement.

[Signature Page Follows]

-48-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Repurchase Agreement
as of the date set forth above.

    CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC   By:    

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

    Date:    

--------------------------------------------------------------------------------

    CAPITALSOURCE SNF FUNDING LLC   By:    

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

    Date:    

--------------------------------------------------------------------------------

    Solely for purposes of Section 30 hereof:   CAPITALSOURCE FINANCE LLC   By:
   

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

    Date:    

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

REPRESENTATIONS AND WARRANTIES OF SELLER

REGARDING MORTGAGE LOANS

          The Seller represents and warrants to the Buyer, with respect to each
Mortgage Loan, that as of the Purchase Date for the purchase of any Purchased
Mortgage Loans by the Buyer from the Seller and as of the date of this
Repurchase Agreement and any Transaction hereunder and at all times while the
Repurchase Documents and any Transaction hereunder is in full force and effect:
For purposes of this Schedule 1 and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Mortgage Loan if and when the Seller has taken or caused
to be taken action such that the event, circumstance or condition that gave rise
to such breach no longer adversely affects such Mortgage Loan. With respect to
those representations and warranties which are made to the best of the Seller’s
knowledge, if it is discovered by the Seller or the Buyer that the substance of
such representation and warranty is inaccurate, notwithstanding the Seller’s
lack of knowledge with respect to the substance of such representation and
warranty, such inaccuracy shall be deemed a breach of the applicable
representation and warranty.



       (1) No Mortgage Note or Mortgage was subject to any assignment (other
than assignments which show a complete chain of assignment to the Seller),
participation or pledge, and the Seller had good and marketable title to, and
was the sole owner of, the related Mortgage Loan;          (2) The Seller has
full right and authority to sell, assign and transfer such Mortgage Loan and the
assignment to the Buyer constitutes a legal, valid and binding assignment of
such Mortgage Loan;          (3) The Seller is transferring such Mortgage Loan
free and clear of any and all liens, pledges, charges or security interests of
any nature encumbering such Mortgage Loan;          (4) Each related Mortgage
Note, Mortgage, assignment of leases (if any) and other agreement executed by or
for the benefit of the related Mortgagor, any guarantor or their successors or
assigns in connection with such Mortgage Loan is the legal, valid and binding
obligation of the related Mortgagor, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and there is
no valid defense, counterclaim, or right of rescission available to the related
Mortgagor with respect to such Mortgage Note, Mortgage, assignment of leases and
other agreements, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights or by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);

Schedule 1-1



--------------------------------------------------------------------------------



 





       (5) Each related assignment of leases creates a valid first priority
collateral assignment of, or a valid first priority lien or security interest
in, certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting the enforcement of creditors’ rights or by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law); no person other than the related Mortgagor owns any
interest in any payments due under such lease or leases that is superior to or
of equal priority with the lender’s interest therein;          (6) Each related
assignment of Mortgage from the Seller to the Buyer and related assignment of
the assignment of leases, if any, or assignment of any other agreement executed
by or for the benefit of the related Mortgagor, any guarantor or their
successors or assigns in connection with such Mortgage Loan from the Seller to
the Buyer constitutes the legal, valid and binding assignment from the Seller to
the Buyer, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, liquidation, receivership, moratorium or other laws
relating to or affecting the enforcement of creditors’ rights or by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);          (7) Since origination, and except as
set forth in the related mortgage file and except as permitted by this
Agreement, (a) such Mortgage Loan has not been modified, altered, satisfied,
canceled, subordinated or rescinded and (b) each related Mortgaged Property has
not been released from the lien of the related Mortgage in any manner which
materially interferes with the security intended to be provided by such
Mortgage;          (8) Each related Mortgage is a valid and enforceable first
lien on the related Mortgaged Property (subject to Permitted Encumbrances (as
defined below)), except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights or by general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law); and such
Mortgaged Property is free and clear of any mechanics’ and materialmen’s liens
which are prior to or equal with the lien of the related Mortgage, except those
which are insured against by a lender’s title insurance policy (as described
below) or covered by a bond. A UCC financing statement has been filed and/or
recorded (or sent for filing or recording) in all places necessary to perfect a
valid security interest in the personal property necessary to operate the
Mortgaged Property; any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid and enforceable lien on property described
therein, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);    
     (9) None of the Seller, the Servicer or the Parent has taken any action
that would cause the representations and warranties made by the related
Mortgagor in the related Mortgage Loan Documents not to be true;

Schedule 1-2



--------------------------------------------------------------------------------



 





       (10) None of the Seller, the Parent, or the Servicer has any knowledge
that the material representations and warranties made by the related Mortgagor
in the related Mortgage Loan Documents are not true in any material respect;    
     (11) The lien of each related Mortgage is a first priority lien on the fee
or leasehold interest of the related Mortgagor in the principal amount of such
Mortgage Loan or allocated loan amount of the portions of the Mortgaged Property
covered thereby (as set forth in the related Mortgage) after all advances of
principal and is insured by an ALTA lender’s title insurance policy (or a
binding commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, insuring the Seller and its successors and assigns as to such
lien, subject only to (a) the lien of current real property taxes, ground rents,
water charges, sewer rents and assessments not yet delinquent or accruing
interest or penalties, (b) covenants, conditions and restrictions, rights of
way, easements and other matters of public record, none of which, individually
or in the aggregate, materially interferes with the current use of the Mortgaged
Property or the security intended to be provided by such Mortgage or with the
Mortgagor’s ability to pay its obligations when they become due or the value of
the Mortgaged Property and (c) the exceptions (general and specific) and
exclusions set forth in such policy, none of which, individually or in the
aggregate, materially interferes with the current general use of the Mortgaged
Property or materially interferes with the security intended to be provided by
such Mortgage or with the related Mortgagor’s ability to pay its obligations
when they become due or the value of the Mortgaged Property (items (a), (b) and
(c) collectively, “Permitted Encumbrances”); the premium for such policy was
paid in full; such policy (or if it is yet to be issued, the coverage to be
afforded thereby) is issued by a title insurance company licensed to issue
policies in the state in which the related Mortgaged Property is located (unless
such state is Iowa) and is assignable (with the related Mortgage Loan) to the
Buyer without the consent of or any notification to the insurer, and is in full
force and effect upon the consummation of the transactions contemplated by the
Agreement; no claims have been made under such policy and none of the Seller,
the Parent or the Servicer has (a) undertaken any action or omitted to take any
action, and (b) knowledge of any such act or omission, in each case, which would
impair or diminish the coverage of such policy;          (12) Except where
approved by the Buyer, the proceeds of such Mortgage Loan have been fully
disbursed and there is no requirement for future advances thereunder, and no
future advances have been made which are not reflected in the related mortgage
file;          (13) Except as set forth in a property inspection report or
engineering report prepared in connection with the origination of the Mortgage
Loan, as of the later of the date of origination of such Mortgage Loan or the
most recent inspection of the related Mortgaged Property by the Seller, the
Parent or the Servicer, as applicable, and to the knowledge of Seller, the
Parent and the Servicer as of the date hereof, each related Mortgaged Property
is free of any material damage that would affect materially and adversely the
value of such Mortgaged Property as security for the Mortgage Loan or reserves
have been established to cover the costs to remediate such damage and, as of the
closing date for each Mortgage Loan and, to the and the Seller’s, the Parent’s
and the Servicer’s knowledge, as of the date hereof, there is no proceeding
pending for the total or partial condemnation of such Mortgaged Property that
would have a material adverse effect on the value of the Mortgaged Property;

Schedule 1-3



--------------------------------------------------------------------------------



 





       (14) The Seller, the Parent or the Servicer has inspected or caused to be
inspected each related Mortgaged Property within the past twelve months, or the
originator of the Mortgage Loan inspected or caused to be inspected each related
Mortgage Property within three months of origination of the Mortgage Loan;    
     (15) No Mortgage Loan has a shared appreciation feature, any other
contingent interest feature or a negative amortization feature;    
     (16) Each Mortgage Loan is a whole loan and contains no equity
participation by Seller or any affiliate of Seller;          (17) The Mortgage
Interest Rate (exclusive of any default interest, late charges, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury. Except to the extent any noncompliance did not
materially and adversely affect the value of the related Mortgaged Property, the
security provided by the Mortgage or the related Mortgagor’s operations at the
related Mortgaged Property, any and all other requirements of any federal, state
or local laws, including, without limitation, truth-in-lending, real estate
settlement procedures, equal credit opportunity or disclosure laws, applicable
to such Mortgage Loan have been complied with as of the date of origination of
such Mortgage Loan;          (18) None of the Seller, the Parent or the Servicer
or to the Seller’s, the Parent’s or Servicer’s knowledge, any originator,
committed any fraudulent acts during the origination process of any Mortgage
Loan and the origination, servicing and collection of each Mortgage Loan is in
all respects legal, proper and prudent in accordance with customary commercial
mortgage lending standards, and no person other than the Servicer has been
granted or conveyed the right to service the Mortgage Loans or receive any
consideration in connection therewith;          (19) Except as disclosed in the
Mortgage Loan Schedule, all taxes and governmental assessments that became due
and owing prior to the date hereof with respect to each related Mortgaged
Property and that are or may become a lien of priority equal to or higher than
the lien of the related Mortgage have been paid or an escrow of funds has been
established and such escrow (including all escrow payments required to be made
prior to the delinquency of such taxes and assessments) is sufficient to cover
the payment of such taxes and assessments;          (20) All escrow deposits and
payments required pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller, the Servicer or their respective agents and there
are no deficiencies (subject to any applicable grace or cure periods) in
connection therewith and all such escrows and deposits are being conveyed by the
Seller to the Buyer and identified as such with appropriate detail;    
     (21) Each related Mortgaged Property is insured by a fire and extended
perils insurance policy or an “all-risk” insurance policy, issued by an insurer
meeting the requirements of the Agreement, in an amount not less than the lesser
of the principal amount of the related Mortgage Loan and the replacement cost
(with no deduction for physical

Schedule 1-4



--------------------------------------------------------------------------------



 





  depreciation) and not less than the amount necessary to avoid the operation of
any co-insurance provisions with respect to the related Mortgaged Property; each
related Mortgaged Property is also covered by business interruption or rental
loss insurance which covers a period of not less than 12 months and
comprehensive general liability insurance in amounts generally required by
commercial mortgage lenders for similar properties; all premiums on such
insurance policies required to be paid as of the date hereof have been paid;
such insurance policies require prior notice to the insured of termination or
cancellation, and no such notice has been received by the Seller, the Parent or
the Servicer; such insurance names the lender under the Mortgage Loan and its
successors and assigns as a named or additional insured; each related Mortgage
Loan obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the lender to maintain such insurance
at the Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor;          (22) Except for a Mortgage Loan that is a Defaulted or
Delinquent Mortgage Loan, there is no monetary default, breach, violation or
event of acceleration existing under the related Mortgage Loan. To the Seller’s,
the Parent’s and the Servicer’s knowledge, there is no (a) non-monetary default,
breach, violation or event of acceleration existing under the related Mortgage
Loan or (b) event (other than payments due but not yet delinquent) which, with
the passage of time or with notice and the expiration of any grace or cure
period, would and does constitute a default, breach, violation or event of
acceleration, which default, breach, violation or event of acceleration, in the
case of either (a) or (b), materially and adversely affects the value of the
Mortgage Loan or the related Mortgaged Property; provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation or warranty made by the
Seller in any of paragraphs (13), (19), (23), (25), (27), and (29) of this
Schedule 1;          (23) Except for a Mortgage Loan that is a Defaulted or
Delinquent Mortgage Loan, no Mortgage Loan has been more than 30 days delinquent
in making required payments since origination and as of the related Purchase
Date no Mortgage Loan is 30 or more days delinquent in making required payments;
         (24) (a) Each related Mortgage contains provisions so as to render the
rights and remedies of the holder thereof adequate for the practical realization
against the Mortgaged Property of the principal benefits of the security,
including realization by judicial or, if applicable, non-judicial foreclosure,
and (b) there is no exemption available to the Mortgagor which would interfere
with such right to foreclose, except, in the case of either (a) or (b), as the
enforcement of the Mortgage may be limited by bankruptcy, insolvency,
reorganization, moratorium, redemption or other laws affecting the enforcement
of creditors’ rights or by general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law). To the
Seller’s, the Parent’s and the Servicer’s knowledge, no Mortgagor is a debtor in
a state or federal bankruptcy or insolvency proceeding;          (25) At
origination, each Mortgagor represented and warranted in all material respects
that to its knowledge, except as set forth in certain environmental reports, no
hazardous materials or any other substances or materials which are included
under or regulated by

Schedule 1-5



--------------------------------------------------------------------------------



 





  Environmental Laws are located on or have been handled, manufactured,
generated, stored, processed, or disposed of on or released or discharged from
the Mortgaged Property, except for those substances used by Mortgagor in the
ordinary course of its business and in compliance with all Environmental Laws. A
Phase I environmental report and with respect to certain Mortgage Loans, a Phase
II environmental report, was conducted by a reputable environmental engineer in
connection with such Mortgage Loan, which report did not indicate any material
non-compliance with applicable environmental laws or material existence of
hazardous materials or, if any material non-compliance or material existence of
hazardous materials was indicated in any such report, then at least one of the
following statements is true: (A) funds reasonably estimated to be sufficient to
cover the cost to cure any material non-compliance with applicable environmental
laws or material existence of hazardous materials have been escrowed by the
related Mortgagor and held by the related mortgagee; (B) an operations or
maintenance plan has been required to be instituted by the related Mortgagor;
(C) the environmental condition identified in the related environmental report
was remediated or abated in all material respects prior to the date hereof and a
no further action or closure letter was obtained from the applicable
governmental regulatory authority (or the environmental issue affecting the
related Mortgaged Property was otherwise listed by such governmental authority
as “closed”); or (D) a lender’s environmental insurance policy was obtained and
is a part of the related mortgage file. To the best of the Seller’s, the
Parent’s and the Servicer’s knowledge, in reliance on such environmental reports
and except as set forth in such environmental reports, each Mortgaged Property
is in material compliance with all applicable federal, state and local
environmental laws, and to the best of the Seller’s, the Parent’s and the
Servicer’s knowledge, no notice of violation of such laws has been issued by any
governmental agency or authority; and none of the Seller, the Parent or the
Servicer has taken any action which would cause the Mortgaged Property to not be
in compliance with all federal, state and local environmental laws pertaining to
environmental hazards;          (26) (1) Each Mortgage Loan contains provisions
for the acceleration of the payment of the unpaid principal balance of such
Mortgage Loan if, without the consent of the holder of the Mortgage (and the
Mortgage requires the mortgagor to pay all fees and expenses associated with
obtaining such consent), the related Mortgaged Property is directly or
indirectly transferred or sold, and (2) except with respect to transfers of
certain interests in the related Mortgagor to persons already holding interests
in the Mortgagor, their family members, affiliated companies and other estate
planning related transfers that satisfy certain criteria specified in the
related Mortgage (which criteria is consistent with the practices of prudent
commercial mortgage lenders), each Mortgage Loan with a Stated Principal Balance
of over $20,000,000 also contains the provisions for the acceleration of the
payment of the unpaid principal balance of such Mortgage Loan if, without the
consent of the holder of the Mortgage, (and the Mortgage requires the mortgagor
to pay all fees and expenses associated with obtaining such consent) a majority
interest in the related Mortgagor is directly or indirectly transferred or sold;
         (27) All improvements included in the related appraisal are within the
boundaries of the related Mortgaged Property, except for encroachments onto
adjoining parcels for which the Seller, the Parent or the Servicer has obtained
title insurance against losses arising therefrom or that do not materially and
adversely affect the value of such Mortgaged

Schedule 1-6



--------------------------------------------------------------------------------



 





  Property. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value of such Mortgaged Property, the security provided by the
Mortgage or the related Mortgagor’s operations at the Mortgaged Property;    
     (28) The information pertaining to the Mortgage Loan set forth in the
Mortgage Loan Schedule is complete and accurate in all material respects as of
the dates of the information set forth therein (or, if not set forth therein, as
of the related Purchase Date);          (29) With respect to any Mortgage Loan
where all or a material portion of the estate of the related Mortgagor therein
is a leasehold estate, and the related Mortgage does not also encumber the
related lessor’s fee interest in such Mortgaged Property, based upon the terms
of the ground lease and any estoppel received from the ground lessor, the Seller
represents and warrants that:



            A. The ground lease or a memorandum regarding such ground lease has
been duly recorded. The ground lease permits the interest of the lessee to be
encumbered by the related Mortgage and does not restrict the use of the related
Mortgaged Property by such lessee, its successors or assigns in a manner that
would adversely affect the security provided by the related Mortgage. To the
Seller’s, the Parent’s and the Servicer’s best knowledge, there has been no
material change in the terms of the ground lease since its recordation, except
by any written instruments which are included in the related mortgage file;    
          B. The lessor under such ground lease has agreed in a writing included
in the related mortgage file that the ground lease may not be amended, modified,
canceled or terminated without the prior written consent of the lender and that
any such action without such consent is not binding on the lender, its
successors or assigns;               C. The ground lease has an original term
(or an original term plus one or more optional renewal terms, which, under all
circumstances, may be exercised, and will be enforceable, by the lender) that
extends not less than 20 years beyond the stated maturity of the related
Mortgage Loan;               D. Based on the title insurance policy (or binding
commitment therefor) obtained by the Seller, the Parent or the Servicer, the
ground lease is not subject to any liens or encumbrances superior to, or of
equal priority with, the Mortgage, subject to Permitted Encumbrances and liens
that encumber the ground lessor’s fee interest;               E. The ground
lease is assignable to the lender under the leasehold estate and its assigns
without the consent of the lessor thereunder;               F. As of the
Purchase Date, the ground lease is in full force and effect, none of the Seller,
the Parent or the Servicer has any actual knowledge that any default beyond
applicable notice and grace periods has occurred, and there is no existing
condition which, but for the passage of time or giving of notice, would result
in a default under the terms of the ground lease;

Schedule 1-7



--------------------------------------------------------------------------------



 





            G. The ground lease or ancillary agreement between the lessor and
the lessee requires the lessor to give notice of any default by the lessee to
the lender;               H. A lender is permitted a reasonable opportunity
(including, where necessary, sufficient time to gain possession of the interest
of the lessee under the ground lease through legal proceedings, or to take other
action so long as the lender is proceeding diligently) to cure any default under
the ground lease which is curable after the receipt of notice of any default
before the lessor may terminate the ground lease. All rights of the lender under
the ground lease and the related Mortgage (insofar as it relates to the ground
lease) may be exercised by or on behalf of the lender;               I. The
ground lease does not impose any restrictions on subletting that would be viewed
as commercially unreasonable by an institutional investor. The lessor is not
permitted to disturb the possession, interest or quiet enjoyment of any
subtenant of the lessee in the relevant portion of the Mortgaged Property
subject to the ground lease for any reason, or in any manner, which would
adversely affect the security provided by the related Mortgage;               J.
Under the terms of the ground lease and the related Mortgage, any related
insurance proceeds or condemnation award (other than in respect of a total or
substantially total loss or taking) will be applied either to the repair or
restoration of all or part of the related Mortgaged Property, with the lender or
a trustee appointed by it having the right to hold and disburse such proceeds as
repair or restoration progresses, or to the payment of the outstanding principal
balance of the Mortgage Loan, together with any accrued interest, except that in
the case of condemnation awards, the ground lessor may be entitled to a portion
of such award;               K. Under the terms of the ground lease and the
related Mortgage, any related insurance proceeds, or condemnation award in
respect of a total or substantially total loss or taking of the related
Mortgaged Property will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest
(except as provided by applicable law or in cases where a different allocation
would not be viewed as commercially unreasonable by any institutional investor,
taking into account the relative duration of the ground lease and the related
Mortgage and the ratio of the market value of the related Mortgaged Property to
the outstanding principal balance of such Mortgage Loan). Until the principal
balance and accrued interest are paid in full, neither the lessee nor the lessor
under the ground lease will have an option to terminate or modify the ground
lease without the prior written consent of the lender as a result of any
casualty or partial condemnation, except to provide for an abatement of the
rent; and               L. Provided that the lender cures any defaults which are
susceptible to being cured, the lessor has agreed to enter into a new lease upon
termination of the ground lease for any reason, including rejection of the
ground lease in a bankruptcy proceeding;

Schedule 1-8



--------------------------------------------------------------------------------



 





       (30) With respect to any Mortgage Loan where all or a material portion of
the estate of the related Mortgagor therein is a leasehold estate, but the
related Mortgage also encumbers the related lessor’s fee interest in such
Mortgaged Property: (a) such lien on the related fee interest is evidenced by
the related Mortgage, (b) such Mortgage does not by its terms provide that it
will be subordinated to the lien of any other mortgage or encumbrance upon such
fee interest, (c) upon the occurrence of a default under the terms of such
Mortgage by the related Mortgagor, any right of the related lessor to receive
notice of, and to cure, such default granted to such lessor under any agreement
binding upon the Seller, the Parent or the Servicer would not be considered
commercially unreasonable in any material respect by prudent commercial mortgage
lenders, (d) the related lessor has agreed in a writing included in the related
mortgage file that the related ground lease may not be amended or modified
without the prior written consent of the lender and that any such action without
such consent is not binding on the lender, its successors or assigns, and
(e) the related ground lease is in full force and effect, and none of the
Seller, the Parent or the Servicer has actual knowledge that any default beyond
applicable notice and grace periods has occurred or that there is any existing
condition which, but for the passage of time or giving of notice, would result
in a default under the terms of such ground lease;          (31) With respect to
Mortgage Loans that are cross-collateralized or cross-defaulted, all other loans
that are cross-collateralized by or cross-defaulted with such Mortgage Loans
(other than Receivables Loans) are being transferred to the Buyer;    
     (32) Neither Seller nor any affiliate thereof has any obligation to make
any capital contribution to any Mortgagor under a Mortgage Loan, other than
contributions made on or prior to the date hereof;          (33) (1) The
Mortgage Loan is directly secured by a Mortgage on a skilled nursing facility,
and (2) the fair market value of such real property, as evidenced by an
appraisal satisfying the requirements of FIRREA conducted within 12 months of
the origination of the Mortgage Loan, was at least equal to 80% of the principal
amount of the Mortgage Loan (a) at origination (or if the Mortgage Loan has been
modified in a manner that constituted a deemed exchange under Section 1001 of
the Code at a time when the Mortgage Loan was not in default or default with
respect thereto was not reasonably foreseeable, the date of the last such
modification) or (b) at the date hereof; provided that the fair market value of
the real property must first be reduced by (A) the amount of any lien on the
real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan
(unless such other lien secures a Mortgage Loan that is cross-collateralized
with such Mortgage Loan, in which event the computation described in (a) and
(b) shall be made on an aggregated basis);          (34) There are no
subordinate mortgages encumbering the related Mortgaged Property, nor are there
any preferred equity interests held by the Seller, the Parent or the Servicer or
any mezzanine debt related to such Mortgaged Property, except as set forth in
the Mortgage Loan Schedule;          (35) The Mortgage Loan Documents executed
in connection with each Mortgage Loan require that the related Mortgagor be a
single-purpose entity (for this purpose,

Schedule 1-9



--------------------------------------------------------------------------------



 





  “single-purpose entity” shall mean an entity, other than an individual, having
organizational documents which provide substantially to the effect that it is
formed or organized solely for the purpose of owning and operating one or more
Mortgaged Properties, is prohibited from engaging in any business unrelated to
such property and the related Mortgage Loan, does not have any assets other than
those related to its interest in the related Mortgaged Property or its
financing, or any indebtedness other than as permitted under the related
Mortgage Loan);          (36) Each Mortgage Loan prohibits the related Mortgagor
from mortgaging or otherwise encumbering the Mortgaged Property without the
prior written consent of the mortgagee or the satisfaction of debt service
coverage or similar criteria specified therein and, except in connection with
trade debt and equipment financings in the ordinary course of Mortgagor’s
business, from carrying any additional indebtedness, except, in each case, liens
contested in accordance with the terms of the Mortgage Loans;          (37) Each
Mortgagor covenants in the Mortgage Loan documents that it shall keep all
licenses, permits, franchises, certificates of occupancy, consents, and other
approvals necessary for the operation of the Property in full force and effect;
         (38) Each Mortgaged Property (a) is located on or adjacent to a
dedicated road, or has access to an irrevocable easement permitting ingress and
egress, (b) is served by public utilities and services generally available in
the surrounding community or otherwise appropriate for the use in which the
Mortgaged Property is currently being utilized, and (c) constitutes one or more
separate tax parcels or is covered by an endorsement with respect to the matters
described in (a), (b) or (c) under the related title insurance policy (or the
binding commitment therefor);          (39) Based solely on a flood zone
certification or a survey of the related Mortgaged Property, if any portion of
the improvements on the Mortgaged Property is located in an area identified by
the Federal Emergency Management Agency or the Secretary of Housing and Urban
Development as having special flood hazards categorized as Zone “A” or Zone “V”
and flood insurance is available, the terms of the Mortgage Loan require the
Mortgagor to maintain flood insurance, or at such Mortgagor’s failure to do so,
authorizes the lender to maintain such insurance at the cost and expense of the
Mortgagor;          (40) To the knowledge of the Seller, the Parent and the
Servicer, with respect to each Mortgage which is a deed of trust, a trustee,
duly qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with applicable
law or may be substituted in accordance with applicable law by the related
mortgagee, and except in connection with a trustee’s sale after a default by the
related Mortgagor, no fees are payable to such trustee;          (41) Except as
disclosed in the Mortgage Loan Schedule, to the knowledge of the Seller, the
Parent and the Servicer, as of the date hereof, there was no pending action,
suit or proceeding, arbitration or governmental investigation (other than
routine regulatory investigations) against any Mortgagor or Mortgaged Property,
an adverse outcome of which would materially and adversely affect such
Mortgagor’s ability to perform under the related Mortgage Loan;

Schedule 1-10



--------------------------------------------------------------------------------



 





       (42) No advance of funds has been made by the Seller to the related
Mortgagor and no funds have, to the Seller’s knowledge, been received from any
person other than, or on behalf of, the related Mortgagor, for, or on account
of, payments due on the Mortgage Loan;          (43) To the extent required
under applicable law, as of the related Purchase Date or as of the date that
such entity held the Mortgage Note, each holder of the Mortgage Note was
authorized to transact and do business in the jurisdiction in which each related
Mortgaged Property is located, except if the failure to be so authorized did not
materially and adversely affect the enforceability of such Mortgage Loan;    
     (44) All collateral for the Mortgage Loans is being transferred as part of
the Mortgage Loans;          (45) No Mortgage Loan requires the lender to
release any portion of the Mortgaged Property from the lien of the related
Mortgage except upon (a) payment in full of the related Mortgage Loan, (b) the
satisfaction of certain legal and underwriting requirements, (c) releases of
unimproved out-parcels or (d) releases of portions of the Mortgaged Property
which will not have a material adverse effect on the value of the collateral for
the related Mortgage Loan;          (46) Except as provided in paragraphs (29)
(J) and (K) above, any insurance proceeds in respect of a casualty loss or
taking will be applied either to (a) the repair or restoration of all or part of
the related Mortgaged Property, with, in the case of all Mortgage Loans and with
respect to all casualty losses or takings in excess of a specified percentage of
the related loan amount, the lender (or a trustee appointed by it) having the
right to hold and disburse such proceeds as the repair or restoration progresses
(except in any case where a provision entitling another party to hold and
disburse such proceeds would not be viewed as commercially unreasonable by a
prudent commercial mortgage lender) or (b) to the payment of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon;          (47) Each Form UCC-1 financing statement, if any, filed with
respect to personal property constituting a part of the related Mortgaged
Property and each Form UCC-2 or UCC-3 assignment, if any, of such financing
statement to the Seller or the Servicer was, and each Form UCC-3 assignment, if
any, of such financing statement in blank which the Trustee or its designee is
authorized to complete (but for the insertion of the name of the assignee and
any related filing information which is not yet available to the Seller or the
Servicer) is, in suitable form for filing in the filing office in which such
financing statement was filed;          (48) Based upon an opinion of counsel
and/or other due diligence considered reasonable by prudent commercial mortgage
lenders, the improvements located on or forming part of each Mortgaged Property
comply with applicable zoning laws and ordinances, or constitute a legal
non-conforming use or structure or, if any such improvement does not so comply,
such non-compliance does not materially and adversely affect the value of the
related Mortgaged Property. With respect to properties with a principal balance
of over $10,000,000, if the related Mortgaged Property does not so comply, to
the extent the Seller, the Parent or the Servicer is aware of such
non-compliance, it has required the related

Schedule 1-11



--------------------------------------------------------------------------------



 





  Mortgagor to obtain law and ordinance insurance coverage in amounts
customarily required by prudent commercial mortgage lenders;          (49) Each
Mortgage Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but without regard to the rule in Treasury
Regulation (as defined herein) Section 1.860G-2(f)(2) that treats a defective
obligation as a qualified mortgage or any substantially similar successor
provision) and all prepayment premiums and yield maintenance charges constitute
“customary prepayment penalties” within the meaning of Treasury
Regulation Section 1.860G-1(b)(2);          (50) The Mortgage Loan Documents for
each Mortgage Loan provide that the related Mortgagor thereunder shall be liable
to the Seller for any losses incurred by the Seller due to (i) the
misapplication or misappropriation of rents, insurance proceeds or condemnation
awards, (ii) any willful act of material waste, (iii) any breach of the
environmental covenants contained in the related Mortgage Loan Documents, and
(iv) fraud;          (51) The Seller or the Servicer has delivered to the
Custodian, with respect to each Mortgage Loan, in accordance the Custodial
Agreement, a complete Mortgage File;          (52) The Mortgage Loan has not
been subject to a Transaction hereunder for a period of greater than 540 days;  
       (53) The Mortgage Loan Documents are on forms approved by the Buyer;    
     (54) No material adverse change in the Property, business, financial
condition or operations of the Mortgagor has occurred since the origination date
of the related Mortgage Loan, as determined by Buyer in its sole good faith
discretion; and          (55) There is no payment default, or material breach,
or event of acceleration existing under any related Receivables Loan.    
     (56) As of the Purchase Date, the Loan-to-Value Ratio does not exceed 80%.
    With respect to each Mortgaged Property:



  (a)   The Mortgagor, the Facility and the operator, administrator or manager
of the Facility (each, as “Operator”) are in compliance with the applicable
provisions of the laws, ordinances, statutes, regulations, orders, standards,
policies, accreditation standards, restrictions or rules of any federal, state,
local or other governmental or quasi-governmental agency, authority,
intermediary or other entity having jurisdiction over the ownership or operation
of the Facility including, without limitation, (1) health and fire safety codes
and (2) the applicable provisions of laws, rules, regulations and published
interpretations or policies to which the Facility and/or the Mortgagor is
subject, including, without limitation, Medicare, Medicaid, or other federal,
state, local or other governmental or quasi-governmental authorities’,
agencies’, intermediaries’ or other entities’ laws, rules, regulations or
published interpretations or policies relating to the prevention of fraud and
abuse, prohibitions against self-referral, billing for services provided, the
quality and adequacy of medical care, distribution of pharmaceuticals, rate

Schedule 1-12



--------------------------------------------------------------------------------



 





      setting, equipment, personnel, operating policies, additions to facilities
and services and fee-splitting.     (b)   All certificates, certifications,
permits, licenses and approvals, including, without limitation, certificates of
completion and occupancy and certificates of need (“CON”), required, necessary
or desirable in connection with the Mortgage Loan and for the legal use,
occupancy and operation of the Facility and approved provider status in any
applicable approved provider payment program (collectively, the “Licenses”) have
been obtained and are in full force and effect. The Mortgagor has obtained all
regulatory approvals necessary for construction on, or renovation of, the
Mortgaged Property, or the purchase of new equipment for the Mortgaged Property,
including any certificates of need.     (c)   The Licenses, including, without
limitation, the CON:



      (i) have not been transferred to any location other than the Facility;    
    (ii) have not been pledged as collateral security for any other Mortgage
Loan or indebtedness; and         (iii) are held free from restrictions or known
conflicts which would materially impair the use or operation of the Facility as
intended, and are not provisional, probationary or restricted in any way.



  (d)   So long as the Mortgage remains outstanding, neither Mortgagor nor
Operator is permitted pursuant to the terms of the Mortgage without the consent
of the holder of the Mortgage and, if required, the consent or approval of any
federal, state, local or other governmental and quasi-governmental authorities,
agencies, intermediaries or other entities that have direct or indirect
authority or oversight over the Mortgagor, the Mortgaged Property, or the
operations conducted on the Mortgaged Property, to:



      (i) rescind, withdraw, revoke, amend, modify, supplement, or otherwise
alter the nature, tenor or scope of the Licenses for any Facility (other than
the addition of services or other matters expanding or improving the scope of
such license);         (ii) amend or otherwise change any Facility’s authorized
bed capacity and/or the number of approved beds; or         (iii) replace or
transfer all or any part of any Facility’s beds to another site or location.



  (e)   The Facility is in compliance with the requirements for participation in
Medicare and Medicaid; each Facility is in conformance with all insurance,
reimbursement and cost reporting requirements, and has a current provider
agreement under Title XVIII (Medicare) and/or XIX (Medicaid) of the Social
Security Act or any other applicable laws or regulations for reimbursement for
the type of care or services provided by Mortgagor.

Schedule 1-13



--------------------------------------------------------------------------------



 





  (f)   There is no threatened or pending revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal affecting any Mortgagor,
Operator, or the Facility or any participation or provider agreement with any
third-party payor, including Medicare, Medicaid, Blue Cross and/or Blue Shield,
and any other private commercial insurance managed care or employee assistance
program (such programs, the “Third-Party Payors’ Programs”) to which the
Mortgagor, Operator or Facility presently is subject. None of the Mortgagor,
Operator nor the Facility is currently a target or subject of, or participant
in, any investigation, or a defendant or respondent in any administrative
proceeding, arbitration, lawsuit or threatened administrative proceeding, audit,
investigation, arbitration or lawsuit brought by any governmental or other
third-party payor, including, without limitation, any managed care company,
insurance company, or other commercial payor. The Mortgage contains
representations and covenants by the Mortgagor that all Medicaid, Medicare,
Third-Party Payors’ Programs, and private insurance cost reports and financial
reports submitted by the Mortgagor, Operator, or Facility are and will be true,
accurate and complete and have not been and will not be misleading in any
material respects, and except as otherwise disclosed, no cost reports for any
Facility remain “open” or unsettled.     (g)   None of the Mortgagor, Operator
or Facility is currently the target or subject of any current or threatened
action, proceeding, suit, audit, investigation or sanction by any federal,
state, local or other governmental or quasi-governmental agency, authority,
intermediary or other entity or any other third party or any patient or resident
(including, without limitation, whistleblower suits, suits brought pursuant to
federal or state False Claims Acts, and Medicaid/Medicare/state/commonwealth
fraud/abuse laws or other investigations) which may directly or indirectly, or
with the passage of time:  

  (i)  
result in the imposition of a fine, penalty, alternative, interim or final
sanction, a lower rate certification, suspension, discontinuance or recoupment
of all or part of reimbursement from any federal, state, commonwealth or local
government or quasi-government body, or by any intermediary, third-party,
insurance carrier or private payor, or a lower reimbursement rate for services
rendered to eligible patients or other civil or criminal remedy, or the
suspension, denial or recoupment of all or part of payments;
    (ii)   have a material adverse effect on the Mortgagor, Operator or
Facility;     (iii)   result in the appointment of a receiver or manager;    
(iv)  
result in the revocation, transfer, surrender, suspension or other impairment of
the operating certificate(s), provider agreement(s), license(s), permit(s),
approval(s) or authorization(s) of the Mortgagor or Operator or the operations
of the Facility; and
    (v)   have a material adverse impact on the Mortgagor’s, Operators or
Facility’s ability to accept and/or retain patients or residents.

Schedule 1-14



--------------------------------------------------------------------------------



 





  (h)   The Facility and the use thereof complies in all material respects with
all applicable federal, state, local and other building codes, fire codes,
health care, hospital, nursing facility, assisted living facility, senior
housing, continuing care retirement community, psychiatric facility,
intermediate care facility for the developmentally disabled and other similar
regulatory requirements, including, but not limited to, Medicare, Medicaid or
other federal, state, local or intermediary laws, rules, regulations or
published interpretations or guidelines relating to the prevention of fraud,
abuse, neglect or mistreatment (the “Physical Plant Standards”) and no waivers
of Physical Plant Standards exist at any of the Facilities.     (i)   No warning
statement of charges or deficiencies, or other equivalent report or letter, has
been issued or penalty enforcement action has been undertaken against the
Operator, Facility or Mortgagor, or against any officer, director or stockholder
of the Operator, Facility or Mortgagor by any governmental agency during the
last three calendar years, and there have been no violations over the past three
years which have resulted in the loss of Mortgagor’s, Facility’s or Operator’s
license or termination of a provider agreement for any period whatsoever, nor
have there been repeated citations of those deficiencies which may lead to the
termination of a provider agreement when they are cited in consecutive surveys.
    (j)   There are no current, pending or outstanding Medicaid, Medicare,
Third-Party Payors’ Programs or other reimbursement audits or appeals pending
for any of the Mortgagors, Operators or Facilities concerning allegations of
fraud or that might have a material adverse effect on the operations of the
Facility.     (k)   There are no current or pending Medicaid, Medicare, or
Third-Party Payors’ Programs recoupment efforts at the Facility that might have
a material adverse effect on the operations of the Facility.     (l)   There are
no agreements with residents of the Facility or with any other persons or
organizations which deviate in any material adverse respect from the standard
form customarily used at the Facility or which conflict with any statutory or
regulatory requirements.     (m)   All resident records at the Facility,
including patient or resident account records, are true, and correct in all
material respects.     (n)   Any existing agreement relating to the management,
administration or operation of the Facility with respect to such Facility is in
full force and effect and is not in default by any party thereto.     (o)   The
terms of the related Mortgage require that no Facility, Operator or Mortgagor
shall, other than in the normal course of business or were required by law,
change the terms of any of the Third-Party Payors’ Programs or its normal
billing payment or reimbursement policies and procedures with respect thereto
(including, without limitation, the amount and timing of finance charges, fees
and write-offs) without the prior written consent of the holder of the Mortgage
and, if required, the consent or approval of any federal, state,

Schedule 1-15



--------------------------------------------------------------------------------



 





      local or other governmental and quasi-governmental authorities, agencies,
intermediaries or other entities that have direct or indirect authority or
oversight over the Mortgagor, the Mortgaged Property, or the operations
conducted on the Mortgaged Property.     (p)   The Mortgagor is not a
participant in any federal, state, local or other governmental program (other
than Medicare and Medicaid) whereby any federal, state, local or other
governmental or quasi-governmental authority, agency, intermediary, board or
other authority or entity may have the right to recover funds by reason of the
advance of federal, state or local funds, including, without limitation, those
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.). The Mortgagor has
not received notice of and is not aware of any violation of applicable antitrust
laws of any federal, state, commonwealth or local government or
quasi-governmental body.     (q)   The Mortgagor maintains professional
liability and malpractice insurance with limits of at least $2 million per
occurrence (claim)/$6 million in the aggregate which coverage includes
healthcare professionals employed by the Facility.     (r)   Other than the
Medicare and Medicaid programs, Mortgagor is not a participant in any federal,
state or local program whereby any federal, state or local government or
quasi-governmental body, or any intermediary, agency, board or other authority
or entity may have the right to recover funds by reason of the advance of
federal, state or local funds, including, without limitation, those authorized
under the Hill-Burton Act (42 U.S.C. 291, et seq.). Mortgagor has received no
notice, and is not aware of any violation of applicable antitrust laws.     (s)
  Mortgagor is not a party to any collective bargaining agreement or other labor
contract applicable to persons employed by it and there are no threatened or
pending labor disputes at the Facility, provided that Mortgagor may adopt or may
be deemed to have adopted collective bargaining agreements respecting employees
employed at the Facility prior to the date hereof, copies of which have been or
will be provided to Mortgagee.     (t)   If the Facility does not have a
compliance plan in place, Mortgagor shall institute (or cause Operator to
institute) within thirty (30) days from the date hereof, and shall operate (or
cause the Operate to operate) the Facility in accordance with, a compliance plan
which follows applicable guidelines established by the United States Department
of Health and Human Services.

Schedule 1-16



--------------------------------------------------------------------------------



 



SCHEDULE 2
AUTHORIZED REPRESENTATIVES

SELLER NOTICES

      Name:   Address: Telephone:     Facsimile:    

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

      Name   Title     Signature

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Schedule 2-1



--------------------------------------------------------------------------------



 



BUYER NOTICES

      Name:   Address: Credit Suisse First Boston Telephone:     Facsimile:    

BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

      Name   Title     Signature

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Schedule 2-2



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF TRANSACTION REQUEST

[Date]

Credit Suisse First Boston Mortgage Capital LLC
Eleven Madison Avenue
New York, New York 10010
Attention: ________________

      Re:   Master Repurchase Agreement dated as of August 1, 2003
(the “Master Repurchase Agreement”) by and among CapitalSource SNF Funding LLC  
  and Credit Suisse First Boston Mortgage Capital LLC

CapitalSource SNF Funding LLC hereby requests that Credit Suisse First Boston
Mortgage Capital LLC (“CSFB”) enter into a Transaction with respect to the
Mortgage Loans listed on the Mortgage Loan Schedule and Exception Report
attached hereto on Attachment 1 and as set forth below, pursuant to the Master
Repurchase Agreement.

    TOTAL NUMBER OF MORTGAGE LOANSMortgage Loans – (See Mortgage Loan Schedule
and Exception Report) ORIGINAL PRINCIPAL AMOUNT OF MORTGAGE LOANS: $   CURRENT
PRINCIPAL AMOUNT OF MORTGAGE LOANS: $   PROPOSED PURCHASE PRICE: $   PURCHASE
PRICE INCREASE: $   AGGREGATE PURCHASE PRICE: $   PROPOSED PURCHASE DATE:

The Master Repurchase Agreement is incorporated by reference into this
Transaction Request and is made a part hereof as if it were fully set forth
herein. (All capitalized terms used herein but not defined herein shall have the
meanings specified in the Master Repurchase Agreement.)

A-1



--------------------------------------------------------------------------------



 



[Name]

By: 

--------------------------------------------------------------------------------


Name:
Title:

[wire instructions]

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF PURCHASE CONFIRMATION

[Date]

[Name]
__________
__________
Attention:

Credit Suisse First Boston Mortgage Capital LLC (“CSFB”) is pleased to confirm
your sale and our purchase of the Mortgage Loans described below and on the
attached Mortgage Loan Schedule and Exception Report pursuant to the Master
Repurchase Agreement dated as of August 1, 2003 (the “Master Repurchase
Agreement”) by and among CapitalSource SNF Funding LLC and CSFB under the
following terms and conditions:

    Current Principal Amount of Mortgage Loans: $ Aggregate Purchase Price: $
Purchase Date: Repurchase Date: Pricing Rate:   ADDITIONAL INFORMATION:  
Aggregate Purchase Price (date):$ Less Previous Aggregate Purchase Price: $ Less
Price Differential due on (date):$ Net funds due [CSFB]/[Name] on (date):$

The Master Repurchase Agreement is incorporated by reference into this
Transaction Confirmation, is made a part hereof as if it were fully set forth
herein and is extended hereby until all amounts due in connection with this
Transaction are paid in full.

B-1



--------------------------------------------------------------------------------



 



All capitalized terms used herein but not defined herein shall have the meanings
specified in the Master Repurchase Agreement.

                      CREDIT SUISSE FIRST BOSTON         MORTGAGE CAPITAL LLC  
                    By:            

--------------------------------------------------------------------------------

        Name:             Title:     CAPITALSOURCE SNF FUNDING LLC              
        By:            

--------------------------------------------------------------------------------

        Name:             Title:            

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

MORTGAGE LOAN SCHEDULE

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

OFFICER’S COMPLIANCE CERTIFICATE

     I,      , do hereby certify that I am duly elected, qualified and
authorized officer of [CapitalSource Entity] (“Servicer”). This Certificate is
delivered to you in connection with Section 17b of the Master Repurchase
Agreement dated as of August 1, 2003, among CapitalSource SNF Funding LLC and
Credit Suisse First Boston Mortgage Capital LLC (the “Agreement”). I hereby
certify that, as of the date of the financial statements attached hereto and as
of the date hereof, Seller is and has been in compliance with all the terms of
the Agreement and, without limiting the generality of the foregoing, I certify
that:

     (i)  Net Worth. Servicer has maintained an Net Worth of at least
$          million.

D-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have set my hand this        day of         ,         .

              By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

Acknowledged and Agreed,

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

      By:  

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

D-2



--------------------------------------------------------------------------------



 



[Schedule 1]

[to Officer’s Certificate]

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E

INTENTIONALLY OMITTED

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F

UNDERWRITING GUIDELINES

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G

AUTHORIZED SIGNATORIES

               Seller

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H

Certificate of an Officer of the Seller

          The undersigned,      of CapitalSource SNF Funding LLC, a Delaware
limited liability company (the “Seller”), hereby certifies as follows:

     1.     Attached hereto as Exhibit A is a copy of the Certificate of
Incorporation of the Seller, as certified by the Secretary of State of the State
of Delaware.

     2.     Neither any amendment to the Certificate of Incorporation of the
Seller nor any other charter document with respect to the Seller has been filed,
recorded or executed since      , 200     , and no authorization for the filing,
recording or execution of any such amendment or other charter document is
outstanding.

     3.     Attached hereto as Exhibit B is a true, correct and complete copy of
the By-laws of the Seller as in effect as of the date hereof and at all times
since      , 200     .

     4.     Attached hereto as Exhibit C is a true, correct and complete copy of
resolutions adopted by the Board of Directors of the Seller by unanimous written
consent on      , 200     (the “Resolutions”). The Resolutions have not been
further amended, modified or rescinded and are in full force and effect in the
form adopted, and they are the only resolutions adopted by the Board of
Directors of the Seller or by any committee of or designated by such Board of
Directors relating to the execution and delivery of, and performance of the
transactions contemplated by the Master Repurchase Agreement dated as of
August 1, 2003 (the “Repurchase Agreement”), between the Seller, and Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”) and the Custodial
Agreement dated as of August 1, 2003, among the Seller, the Buyer and Deutsche
Bank National Trust Company, as custodian (the “Custodian”).

     5.     The Repurchase Agreement and the Custodial Agreement are
substantially in the form approved by the Resolutions or pursuant to authority
duly granted by the Resolutions.

     6.     The undersigned, as a officers of the Seller or as attorney-in-fact,
are authorized to and have signed manually the Repurchase Agreement, the
Custodial Agreement or any other document delivered in connection with the
transactions contemplated thereby, were duly elected or appointed, were
qualified and acting as such officer or attorney-in-fact at the respective times
of the signing and delivery thereof, and were duly authorized to sign such
document on behalf of the Seller, and the signature of each such person
appearing on any such document is the genuine signature of each such person.

          Name   Title   Signature

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereunto executed this
Certificate as of the      day of      , 200  .

    CAPITALSOURCE SNF FUNDING LLC, as Seller     By:

--------------------------------------------------------------------------------

Name:     Title:    

 



--------------------------------------------------------------------------------



 



Exhibit C to Officer’s Certificate of the Seller

CORPORATE RESOLUTIONS OF SELLER

Action of the Board of Directors
Without a Meeting Pursuant to
Section        of

The undersigned, being the directors of CapitalSource SNF Funding LLC a Delaware
limited liability company (the “Seller”), do hereby consent to the taking of the
following action without a meeting and do hereby adopt the following resolutions
by written consent pursuant to Section      of      of the State of      :

          WHEREAS, it is in the best interests of the Seller to transfer from
time to time to Buyer Mortgage Loans against the transfer of funds by Buyer,
with a simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans
at a date certain or on demand, against the transfer of funds by Seller pursuant
to the terms of the Repurchase Agreement (as defined below).

          NOW, THEREFORE, be it

          RESOLVED, that the execution, delivery and performance by the Seller
of the Master Repurchase Agreement (the “Repurchase Agreement”) to be entered
into by the Seller and Credit Suisse First Boston Mortgage Capital, LLC, as
Buyer, substantially in the form of the draft dated August 1, 2003, attached
hereto as Exhibit A, are hereby authorized and approved and that the [President]
or any [Vice President] (collectively, the “Authorized Officers”) of the Seller
be and each of them hereby is authorized and directed to execute and deliver the
Repurchase Agreement to the Buyer with such changes as the officer executing the
same shall approve, his execution and delivery thereof to be conclusive evidence
of such approval;

          RESOLVED, that the execution, delivery and performance by the Seller
of the Custodial Agreement (the “Custodial Agreement”) to be entered into by the
Seller, the Buyer and Deutsche Bank National Trust Company, as custodian (the
“Custodian”) substantially in the form of the draft dated August 1, 2003,
attached hereto as Exhibit B, are hereby authorized and approved and that the
Authorized Officers of the Seller be and each of them hereby is authorized and
directed to execute and deliver the Custodial Agreement to the Buyer and
Custodian with such changes as the officer executing the same shall approve, his
execution and delivery thereof to be conclusive evidence of such approval;

 



--------------------------------------------------------------------------------



 



          RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of the Seller and to do or cause to be done, in the name and on behalf of the
Seller, any and all such acts and things, and to execute, deliver and file in
the name and on behalf of the Seller, any and all such agreements, applications,
certificates, instructions, receipts and other documents and instruments, as
such Authorized Officer may deem necessary, advisable or appropriate in order to
carry out the purposes of the foregoing resolutions.

          RESOLVED, that the proper officers, agents and counsel of the Seller
are, and each of such officers, agents and counsel is, hereby authorized for and
in the name and on behalf of the Seller to take all such further actions and to
execute and deliver all such other agreements, instruments and documents, and to
make all governmental filings, in the name and on behalf of the Seller and such
officers are authorized to pay such fees, taxes and expenses, as advisable in
order to fully carry out the intent and accomplish the purposes of the
resolutions heretofore adopted hereby.

Dated as of:                         , 200  

 



--------------------------------------------------------------------------------



 



EXHIBIT I

SELLER’S TAX IDENTIFICATION NUMBER

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J

INTENTIONALLY OMITTED

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K

FORM OF BLOCKED ACCOUNT AGREEMENT

        , 20  

_____________________________
______________________________
______________________________

     Re: CapitalSource SNF Funding LLC

Ladies and Gentlemen:

               CapitalSource SNF Funding LLC (the “Seller”) hereby notifies you
that it has transferred exclusive ownership, dominion and control of deposit
account (No.      ) maintained with you (the “Collection Account”) to Credit
Suisse First Boston Mortgage Capital, LLC (the “Buyer”), located at 11 Madison
Avenue, New York, New York 10010, under the terms of Master Repurchase
Agreement, dated as of August 1, 2003, among the Seller and the Buyer (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”). The Seller has granted to the Buyer a security interest
in the Collection Account, and all cash, checks, drafts and other similar
writings for the payment of money from time to time held in or credited to the
Collection Account.

               The Seller hereby irrevocably instructs you to make all payments
to be made by you out of or in connection with the Collection Account in
accordance with the instructions of the Buyer. In this regard, the Seller wishes
to note that the Buyer in the accompanying Acknowledgment and Instructions has
authorized you to continue to accept instructions from the Seller until receipt
by you of contrary and/or terminating instructions in writing from the Buyer.

               The Seller also hereby notifies you that the Buyer, subject to
the immediately preceding paragraph, shall be irrevocably entitled to exercise
any and all rights in respect of or in connection with the Collection Account,
including, without limitation, the right to specify when payments are to be made
out of or in connection with the Collection Account. Without limitation on the
foregoing, you agree that you will comply with instruction originated by the
Buyer concerning the disposition of funds in the Collection Account without
further consent by the Seller.

               By executing this letter agreement you acknowledge that you have
not heretofore received a notice, writ, order or any form of legal process from
any other person asserting, claiming or exercising, any right of set-off,
banker’s lien or other purported form of claim with respect to the items
collected from the Collection Account or any funds from time to time therein or
in transit thereto, and agree to inform the Buyer in writing of any such action
in the future.

K-1



--------------------------------------------------------------------------------



 



               All funds deposited into the Collection Account will not be
subject to deduction, set-off, banker’s lien or any other right in favor of any
other person other than the Buyer, except (i) that you may set off against the
Collection Account the face amount of any check deposited in and credited to the
Collection Account which is subsequently returned for any reason and (ii) for
your statutory security interest in items and their proceeds to the extent of
deposit credits posted therefor. Your compensation for providing the services
contemplated herein shall be as mutually agreed between the Seller and you from
time to time and the Seller will continue to pay such compensation. The Buyer
shall have no liability to you or the Seller for any compensation to you for
providing the services contemplated herein.

               You agree not to (i) change the name or account number of the
Collection Account without the prior written consent of the Buyer, (ii) enter
into any agreement pursuant to which you agree with any party other than the
Buyer or the Seller to comply with such party’s instructions concerning the
Collection Account, (iii) enter into any agreement purporting to impair, limit
or modify the Buyer’s right to issue instructions hereunder, or (iv) terminate
the Collection Account without giving the Buyer at least 30 days prior written
notice. Upon the termination of this letter agreement, you will close the
Collection Account and, subject to your rights to charge the Collection Account
as set forth herein, transfer any monies remaining therein at the direction of
the Buyer. You agree that you shall forward all incoming mail addressed to the
Collection Account and all wire transfers and deposits to the Collection Account
that you receive after such termination in the form received at the direction of
the Buyer, promptly after you discover that you have received any such mail or
transfers.

               By signing this letter below, you agree that this letter and the
accompanying Acknowledgment and Instructions constitute notice in writing of the
security interest of the Buyer in the Collection Account and all cash, checks,
drafts and similar writings for the payment of money from time to time therein,
and you hereby consent to such notice. This Agreement may not be changed except
pursuant to a writing signed by us and the Buyer.

               All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
postage prepaid, by facsimile or by overnight courier, to the intended person at
the address or facsimile number of such person set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such person in a written notice to the other parties hereto given
in accordance with the requirements of this paragraph.

               All notices and communications provided for hereunder shall be
effective when received or if transmitted by facsimile, when receipt is
confirmed by telephone.

               This letter agreement shall be binding upon you and your
successors and assigns and shall inure to the benefit of the Seller and the
Buyer and their respective successors, transferees and assigns; provided,
however, that you may not assign your rights and duties under this letter
agreement.

K-2



--------------------------------------------------------------------------------



 



               This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflict of laws.

               You shall be entitled to rely conclusively upon any notice or
instruction that you receive from the Buyer and shall have no obligation to
investigate or verify the authenticity or correctness of any such notice or
instruction. You shall have no liability for the honoring of any instructions or
directions regarding the Collection Account which you receive from the Buyer
during the term of the Repurchase Agreement, and you shall be fully discharged
from liability with respect to any funds on deposit in the Collection Account to
the extent that you honor such instructions and transfer the same to or at the
direction of the Buyer.

               Please agree to the terms of, and acknowledge receipt of, this
letter by signing in the space provided below on four of the enclosed copies.

              Very truly yours,               CAPITALSOURCE SNF FUNDING LLC    
          By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

              Address for Notice:               [Address]

Acknowledged and agreed to
as of this   th day of
      , 20     by:

[                                          ]

      By:  

--------------------------------------------------------------------------------

    Name:     Title:

            Address for Notice:               [Collection Account Bank]      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

              Attention:        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Phone Number:

--------------------------------------------------------------------------------

    Fax Number:

--------------------------------------------------------------------------------

K-3



--------------------------------------------------------------------------------



 



CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL, LLC

      By:  

--------------------------------------------------------------------------------

    Name:     Title:

      By:  

--------------------------------------------------------------------------------

    Name:     Title:

          Address for Notice:

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND INSTRUCTIONS

               Credit Suisse First Boston Mortgage Capital, LLC (the “Buyer”)
under the terms of the Master Repurchase Agreement (as amended, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), dated as of
August 1, 2003, among the Buyer and CapitalSource SNF Funding LLC (the “Seller”)
hereby acknowledges the transfer to the Buyer of exclusive ownership, dominion
and control of the Collection Account (as defined in, and pursuant to the terms
of, the foregoing letter (the “Letter Agreement”)) executed by the Seller and
acknowledged by the Buyer and      (the “Bank”). Pursuant to the second
paragraph of the Letter Agreement, the Bank may continue to accept instructions
from the Seller in connection with the Collection Account until such time as the
Bank receives contrary and/or terminating instructions from the Buyer. Any such
written notice shall be effective on the business day received by the Bank if
received before 12:00 P.M. (New York time) and, if not received by such time, on
the next succeeding business day. This Acknowledgment and Instructions may not
be changed except pursuant to a writing signed by us and the Seller.

              CREDIT SUISSE FIRST BOSTON MORTGAGE     CAPITAL, LLC, as Buyer    
          By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

              By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed to
as of this     th day of
      , 20     by:

[Collection Account Bank]

      By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

CAPITALSOURCE SNF FUNDING LLC

      By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 